[capitalonensbffourthamen001.jpg]
Exhibit 10.1 FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of
May 11, 2017 among NEWTEK SMALL BUSINESS FINANCE, LLC, as Borrower CAPITAL ONE,
NATIONAL ASSOCIATION and UBS BANK USA, as Lenders and CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent and CAPITAL ONE, NATIONAL ASSOCIATION, as
Sole Bookrunner and Sole Lead Arranger



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen002.jpg]
ii List of Schedules Schedule A Ineligible Financed SBA Loans Schedule B Contact
Information for Lenders Schedule 1.1(a) Indebtedness Schedule 1.1(b) Liens
Schedule 2.01 Lenders Schedule 3.1(a)(xiv) Commercial Tort Claims Schedule 5.1
Qualification Jurisdictions Schedule 5.2 Places of Business Schedule 5.3
Litigation Schedule 5.7 Tax ID Numbers/Organizational Numbers Schedule 5.9
Subsidiaries Schedule 5.10(b) Leases Schedule 5.11(c) ERISA Plans Schedule
5.13(a) Names Schedule 5.13(b) Certain Intellectual Property Matters Schedule
5.13(c) Additional Intellectual Property Matters Schedule 5.14 Other
Associations Schedule 5.15 Environmental Matters Schedule 5.17 Capital Stock
Schedule 5.19 UCC Offices Schedule 5.21 Letter of Credit Rights Schedule 5.22
Deposit Accounts List of Exhibits Exhibit A-1 Form of Borrowing Base Certificate
– Guaranteed Exhibit A-2 Form of Borrowing Base Certificate – Non Guaranteed
Exhibit B-1 Form of Promissory Note – Advances Guaranteed (Capital One) Exhibit
B-2 Form of Promissory Note – Advances Guaranteed (UBS) Exhibit B-3 Form of
Promissory Note – Advances Non Guaranteed (Capital One) Exhibit B-4 Form of
Promissory Note – Advances Non Guaranteed (UBS) Exhibit B-5 Form of Term Note
Exhibit C Form of Request for Advance Exhibit D Description of Cash Management
System Exhibit E Form of Subordination Agreement



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen003.jpg]
This Fourth Amended and Restated Loan and Security Agreement is dated as of May
11, 2017 (as the same may be amended, modified, or restated from time to time,
this “Agreement”) by and among NEWTEK SMALL BUSINESS FINANCE, LLC, a New York
limited liability company and successor-by-merger to Newtek Small Business
Finance, Inc., as Borrower (“Borrower”), CAPITAL ONE, NATIONAL ASSOCIATION and
UBS BANK USA, as Lenders (in such capacity, each a “Lender” and collectively,
the “Lenders”), and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, “Administrative Agent”), Sole Bookrunner and Sole Lead
Arranger. BACKGROUND Capitalized terms used in this “BACKGROUND” section shall
have the meanings assigned to those terms below in this Agreement. WHEREAS,
Borrower and Capital One entered into a Third Amended and Restated Loan and
Security Agreement dated as of October 29, 2014, as amended by a First Amendment
to Loan Documents dated as of June 18, 2015 (collectively, the “Original Loan
Agreement”), pursuant to which Capital One established a line of credit in the
maximum principal amount of up to $50,000,000 in favor of Borrower for the
purpose of funding SBA 7(a) Loans; WHEREAS, Borrower and the Guarantors have
requested that the Original Loan Agreement be amended in certain respects, and
Borrower has applied to the Lenders and Administrative Agent for a revolving
credit facility in the maximum principal amount of up to $100,000,000; and
WHEREAS, the Lenders and Administrative Agent are willing to make available to
Borrower the requested revolving credit facility and agree to make further
amendments to the Original Loan Agreement and the other Loan Documents upon the
terms and subject to the conditions set forth herein and in the other Loan
Documents. NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows: SECTION I. DEFINITIONS AND
INTERPRETATION 1.1 Terms Defined. As used in this Agreement, the following terms
have the following respective meanings: “Account” means all of the “accounts”
(as that term is defined in the UCC) of Borrower, whether now existing or
hereafter arising. “ACH Transactions” means any cash management or related
services including the automatic clearing house transfer of funds by
Administrative Agent for the account of Borrower pursuant to agreement or
overdrafts. “Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory
reserve requirements for eurocurrency liabilities.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen004.jpg]
2 “Administrative Agent” means Capital One, in its capacity as administrative
agent for the Lenders hereunder. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Advance” means any extension of credit pursuant to this Agreement;
collectively, the “Advances” and includes each Advance-Guaranteed Loan and each
Advance- Non Guaranteed Loan. “Advances-Guaranteed Loans” means extensions of
credit pursuant to Section 2.1(a). “Advances-Non-Guaranteed Loans” means
extensions of credit pursuant to Section 2.1(b). “Affiliate” means, with respect
to any Person, (a) any Person which, directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
such Person, or (b) any Person who is a director or officer (i) of such Person,
(ii) of any Subsidiary of such Person, or (iii) any Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 5% or more of the Capital Stock having
ordinary voting power for the election of directors (or comparable equivalent)
of such Person, or (y) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Control may be by
ownership, contract, or otherwise. “Agent Parties” has the meaning assigned to
such term in Section 10.9. “Applicable Margin” means (a) with respect to
Advances-Guaranteed Loans (including Swingline Loans made on account of Financed
Guaranteed Loans) and the other Secured Obligations relating thereto, negative
one quarter of one percent (-0.25%) per annum and (b) with respect to
Advances-Non-Guaranteed Loans (including Swingline Loans made on account of
Financed Non-Guaranteed Loans) and the other Secured Obligations relating
thereto, three quarters of one percent (0.75%). “Applicable Percentage” means,
with respect to any Lender, with respect to the Advances, the percentage equal
to a fraction the numerator of which is such Lender’s Maximum Commitment and the
denominator of which is the aggregate Maximum Commitments of all Lenders.
“Applicable Pledge Percentage” means 100%. “Approved Forms” means the forms of
SBA 7(a) Note Receivable Documents, approved and used by Borrower in the conduct
of its business, together with such changes and modifications or additions
thereto from time to time as allowed by this Agreement or as required by the
SBA.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen005.jpg]
3 “Asset Sale” means the sale, transfer, lease, license or other disposition by
Borrower, or by any Subsidiary of Borrower, to any Person other than Borrower,
of any Property now owned, or hereafter acquired, of any nature whatsoever in
any transaction or series of related transactions. An Asset Sale includes, but
is not limited to, a merger, consolidation, division, conversion, dissolution or
liquidation. “Authorized Officer” means any officer (or comparable equivalent)
of Borrower authorized by specific resolution of Borrower to request Advances or
execute Compliance Certificates as set forth in the incumbency certificate
referred to in Section 4.1(a)(iv) of this Agreement. “Availability” means, as of
any date of determination: (a) with respect to Advances-Guaranteed Loans,
Availability--Guaranteed, and (b) with respect to Advances-Non- Guaranteed
Loans, Availability-Non-Guaranteed. “Availability-Guaranteed” means, as of any
date of determination, with respect to Advances-Guaranteed Loans, the amount
determined to be “Total net availability” determined from time to time in
accordance with an appropriately completed Borrowing Base Certificate—
Guaranteed in the form attached hereto as Exhibit A-1.
“Availability-Non-Guaranteed” means, as of any date of determination, with
respect to Advances-Non-Guaranteed Loans, the amount determined to be “Total net
availability” determined from time to time in accordance with an appropriately
completed Borrowing Base Certificate—Non-Guaranteed in the form attached hereto
as Exhibit A-2. “Bankruptcy Code” means Chapter 11 of Title 11 of the United
States Code (11 U.S.C. 101 et seq.). “Base Rate” means, for any day, a
fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate in
effect on such day plus ½ of 1%, (b) the Prime Rate in effect on such day, (c)
the Adjusted LIBO Rate on such day plus 1.00%, and (d) zero percent (0.0%). Any
change in the Base Rate due to a change in the Federal Funds Rate, the Prime
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Federal Funds Rate, the Prime Rate or the
Adjusted LIBO Rate, respectively. When used in reference to any Loan or Advance,
“Base Rate” shall refer to a Loan, or the Loans comprising such Advance, bearing
interest at a rate determined by reference to the Base Rate. “Blocked Account”
has the meaning set forth in Section 6.11. “Blocked Account Agreement” means
that certain Deposit Account Control Agreement of even date herewith between
Borrower and Administrative Agent as required herein, as the same may be
amended, modified, or restated from time to time. “Board” means the Board of
Governors of the Federal Reserve System of the United States of America.
“Borrowing Base—Guaranteed” means, with regard to Advances—Guaranteed Loans, as
of any date of determination by Administrative Agent from time to time, an
amount



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen006.jpg]
4 equal to the lesser of: (a) the Maximum Commitment less any applicable
Reserves, or (b) the difference between (i) 90% (subject to adjustment by
Administrative Agent in the exercise of its reasonable credit discretion) of the
aggregate outstanding principal amount of the SBA 7(a) Guaranteed Note
Receivables related to Eligible SBA 7(a) Loans, less (ii) any applicable
Reserves. “Borrowing Base—Non-Guaranteed” means, with respect to Advances—Non-
Guaranteed Loans, as of any date of determination by Administrative Agent from
time to time, an amount equal to the lesser of: (a) the Maximum Commitment, less
any applicable Reserves, or (b) the difference between (i) 55% (subject to
adjustment by Administrative Agent in the exercise of its reasonable credit
discretion) of the aggregate outstanding principal amount of the SBA 7(a)
Non-Guaranteed Note Receivables related to Eligible SBA 7(a) Loans, less (ii)
any applicable Reserves. “Borrowing Base Certificate” means a certificate, duly
executed by an Authorized Officer, appropriately completed and substantially in
the form of Exhibit A-1 or Exhibit A-2 hereto, as applicable. “Borrowing Notice”
means a written notice to Administrative Agent requesting disbursement of an
Advance hereunder. “Business Day” means a day other than Saturday or Sunday or a
national banking holiday when Administrative Agent is open for business in New
York, New York. “Capitalized Lease Obligations” means any Indebtedness
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP, consistently applied.
“Capital One” means Capital One, National Association, a national banking
association, in its individual capacity. “Capital Stock” means any and all
shares, interests, participations or other equivalents (however designated) of
capital stock of a corporation, any and all other ownership interests in a
Person (other than a corporation) and any and all warrants or options to
purchase any of the foregoing. “Cash Management System” has the meaning set
forth in Section 2.6(b). “Casualty Proceeds” means (a) the aggregate insurance
proceeds received in connection with one or more related events under any
insurance policy maintained by any Credit Party (other than Parent) covering
losses with respect to tangible real or personal property or improvements or
losses from business interruption, or (b) any award or other compensation with
respect to any eminent domain, condemnation of property or similar proceedings
(or any transfer or disposition of property in lieu of condemnation). “CCCRE”
means CCC Real Estate Holding Co. LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen007.jpg]
5 “CCCRE Security Agreement” means the amended and restated security agreement
of Parent in favor of the Administrative Agent for the benefit of the Secured
Parties, as the same may be amended, modified, or restated from time to time,
each in form and substance satisfactory to the Administrative Agent. “Class”,
when used in reference to any Loan or Advance, refers to whether such Loan, or
the Loans comprising such Advance, are Revolving Loans or Swingline Loans.
“Closing” has the meaning set forth in Section 4.2. “Closing Date” has the
meaning set forth in Section 4.2. “Code” means the Internal Revenue Code of
1986, as amended. “Collateral” means all of the Property and interests in
Property described in Section 3.1 of this Agreement and all other Property and
interests in Property that now or hereafter secure payment of the Secured
Obligations and satisfaction by Borrower of all covenants and undertakings
contained in this Agreement and the other Loan Documents. “Compliance
Certificate” has the meaning set forth in Section 6.9. “Control Agreement” means
each of the Blocked Account Agreement and any other control agreement executed
by a Credit Party in favor of the Administrative Agent for the benefit of the
Secured Parties, in each case as the same may be amended, modified, or restated
from time to time, each in form and substance satisfactory to the Administrative
Agent. “Copyrights” means all copyrights, mask work rights, database rights and
design rights arising under the Laws of the United States, any other country or
any political subdivision thereof, whether registered or unregistered and
whether published or unpublished, all registrations and recordings thereof, and
all applications in connection therewith, together with all renewals,
continuations, reversions and extensions thereof, including, without limitation,
all registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals, continuations, reversions and
extensions thereof. “Copyright Licenses” means any written agreement naming
Borrower as licensor or licensee granting any right under any Copyright,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright. “Credit Parties” means
Parent and Borrower and, if applicable, each other Guarantor. “Debt Service
Coverage Ratio” means, as of any date, the ratio of (i) EBITDA for the for the
immediately preceding four (4) Fiscal Quarters, divided by (ii) the aggregate
sum of (a) interest expense for the immediately preceding four (4) Fiscal
Quarters plus (b) the then current maturities of Indebtedness, including
capitalized leases. “Default” means any event, act, condition or occurrence
which with notice, or lapse of time or both, would constitute an Event of
Default hereunder.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen008.jpg]
6 “Default Rate” has the meaning set forth in Section 2.8(b). “Defaulting
Lender” means, subject to Section 2.15(b), any Lender that (a) has failed to (i)
fund all or any portion of its Loans within two (2) Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Swingline Loans) within two (2) Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent, or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdiction, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrower, the Swingline Lender and each Lender.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security or other Capital Stock into which it is convertible or for which
it is exchangeable) or upon the happening of any event or condition, (a) matures
or is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof, in whole or in part, (c)
provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen009.jpg]
7 would constitute Disqualified Capital Stock, in each case, prior to the date
that is 91 days after the Term Loan Maturity Date. “EBITDA” means net income
(loss) plus goodwill impairment, interest, taxes (or less tax benefit),
depreciation and amortization determined in accordance with GAAP. For the
avoidance of doubt, the following shall not be included for purposes of
calculating EBITDA: (a) the amount of any non-cash compensation expense actually
included in the determination of net income (loss) in accordance with GAAP, (b)
any expenses associated with non-cash deferred financing costs, and (c) loss on
the sublease cancellation for the office located 60 Hempstead Avenue, West
Hempstead, NY 11552, of not more than $1,300,000. “Eligible SBA 7(a) Loan” means
an SBA 7(a) Loan that is not an Ineligible SBA 7(a) Loan and does not violate
any SBA Rules and Regulations. “Environmental Laws” means any and all Federal,
foreign, state, local or municipal Laws, rules, orders, regulations, statutes,
ordinances, codes, decrees and any and all common Law requirements, rules and
bases of liability regulating, relating to or imposing liability or standards of
conduct concerning pollution, protection of the environment, or the impact of
pollutants, contaminants or toxic or hazardous substances on human health or the
environment, as now or may at any time hereafter be in effect. “ERISA” means the
Employee Retirement Income Security Act of 1974, as the same may be amended,
from time to time. “Event of Default” has the meaning set forth in Section 8.1.
“Excluded Taxes” has the meaning set forth in Section 2.12(a). “Expenses” has
the meaning set forth in Section 10.6. “Facility Fee” has the meaning set forth
in Section 2.9(a). “FATCA” means Sections 1471 through 1474 of the Internal
Revenue Code as of the date of this Agreement) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code. “FAS 166” means
Statement of Financial Accounting Standards No. 166 Accounting for Transfers of
Financial Assets an amendment of FASB Statement No. 140 dated, June 2009.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen010.jpg]
8 Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Capital One on such
day on such transactions as determined by the Administrative Agent. “Financed
Guaranteed Loans” means those Eligible SBA 7(a) Loans extended by Borrower to
SBA 7(a) Loan Obligors using the proceeds of Advances-Guaranteed Loans, which
SBA 7(a) Loans constitute Collateral for the Loan, as specifically set forth in
each Request for Advance delivered by Borrower to Administrative Agent in
accordance herewith. “Financed Non-Guaranteed Loans” means those Eligible SBA
7(a) Loans extended by Borrower to SBA 7(a) Loan Obligors using the proceeds of
Advances—Non- Guaranteed Loans, which SBA 7(a) Loans constitute Collateral for
the Loan, as specifically set forth in each Request for Advance delivered by
Borrower to Administrative Agent in accordance herewith. “Fiscal Month” means a
calendar month ending on the last day of such month. “Fiscal Quarter” means a
calendar quarter ended March 31, June 30, September 30 and December 31. “Fiscal
Year” means a calendar year ended December 31. “FIRREA” means the Federal
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of the total Swingline Exposure at such time, other than Swingline Exposure as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders. “FTA” means Colson Services Corp., as fiscal and transfer
agent for the SBA and as the SBA’s agent to hold the original SBA 7(a) Loan
Notes pursuant to the Multi-Party Agreement, and as bailee for the Lenders and
the Administrative Agent for purposes of perfecting the Administrative Agent’s
(for the benefit of the Secured Parties) security interest in the original SBA
7(a) Loan Notes pursuant to the Multi-Party Agreement, or any other Person
designated by the SBA or the Administrative Agent, subject to the consent of the
SBA in accordance with the terms of the Multi-Party Agreement to perform the
same or similar function. “GAAP” means generally accepted accounting principles
as in effect on the Closing Date applied in a manner consistent with the most
recent audited financial statements of Borrower furnished to the Administrative
Agent and described in Section 5.7 herein. “Governmental Authority” means any
federal, state or local government or political subdivision, or any agency,
authority, bureau, central bank, commission, department or instrumentality of
either, or any court, tribunal, grand jury, or arbitration. “Guarantee” of or by
any Person (the “guarantor”) means any obligation, contingent or otherwise, of
the guarantor guaranteeing or having the economic effect of



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen011.jpg]
9 guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. “Guarantor” means
each of Parent, CCCRE, and any other Person that becomes a Guarantor hereunder.
“Guarantor Security Agreement” means each of the CCCRE Security Agreement,
Parent Security Agreement, and any other security agreement of a Guarantor in
favor of the Administrative Agent for the benefit of the Secured Parties, in
each case as the same may be amended, modified, or restated from time to time,
each in form and substance satisfactory to the Administrative Agent. “Guaranty
Agreement” means the amended and restated guaranty of payment and performance of
Parent and CCCRE in favor of the Administrative Agent for the benefit of the
Secured Parties, and any other guaranty of a Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case as the
same may be amended, modified, or restated from time to time, each in form and
substance satisfactory to the Administrative Agent. “Hazardous Substances” means
any substances defined or designated as hazardous or toxic waste, hazardous or
toxic material, hazardous or toxic substance or similar term, under any
Environmental Law. “Hedging Agreements” means any Interest Hedging Instrument or
any other interest rate protection agreement, foreign currency exchange
agreement, commodity purchase or option agreement, or any other interest rate
hedging device or swap agreement (as defined in 11 U.S.C. § 101 et seq.).
“Indebtedness” means, with respect to any Person at any date, without
duplication: (a) all indebtedness of such Person for borrowed money (including
with respect to Borrower, the Secured Obligations) or for the deferred purchase
price of property or services (other than current trade liabilities incurred to
non-Affiliates of such Person in the ordinary course of business and payable in
accordance with customary practices); (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument; (c) all
Capitalized Lease Obligations of such Person; (d) the face amount of all letters
of credit issued for the account of such Person and all drafts drawn thereunder;
(e) all obligations of other Persons which such Person has guaranteed; (f)
Disqualified Stock; (g) all Obligations of such Person under Hedging Agreements;
and (h) all liabilities secured by any Lien on any property



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen012.jpg]
10 owned by such Person even though such Person has not assumed or otherwise
become liable for the payment thereof. For the avoidance of doubt, (x) any
non-recourse Indebtedness of Borrower attributable to the Secondary Market Sale
of SBA 7(a) Loans in connection with securitization transactions consistent with
the past practices of Borrower, to the extent such non-recourse Indebtedness
must be reflected as Indebtedness on Borrower’s balance sheet pursuant to GAAP
notwithstanding the true sale of such SBA 7(a) Loans, shall not constitute
Indebtedness for purposes of this Agreement, and (y) Inter-Company Obligations
shall be considered Indebtedness for purposes of this Agreement. “Ineligible
Financed SBA Loans” shall have the meaning set forth on Schedule A hereto.
“Investments” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise) or holding
securities, capital contributions, acquiring all or any portion of the business
or assets of any other Person, loans, evidence of Indebtedness, advances,
guarantees or otherwise (other than, to the extent applicable, current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices). “Intellectual Property” means the
collective reference to all rights, priorities and privileges relating to
intellectual property, whether arising under United States, multinational or
foreign Laws or otherwise, including, without limitation, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, all trade secrets, all Internet domain names, and all rights
to sue at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof, including,
without limitation, the right to receive all income, royalties, proceeds and
damages therefrom, whether now or hereafter due or payable. “Inter-Company
Obligations” means any and all liabilities and obligations of Borrower to any of
its Subsidiaries or other Affiliates of any kind or nature whatsoever,
including, without limitation, liabilities and obligations in respect of (a) the
provision of services to Borrower by Subsidiaries and other Affiliates of
Borrower, (b) the payment of expenses on behalf of Borrower by Subsidiaries and
other Affiliates of Borrower, and (c) the allocation of expenses to Borrower by
Subsidiaries and other Affiliates of Borrower. “Interest Hedging Instrument”
means any documentation evidencing any interest rate swap, interest “cap” or
“collar” or any other interest rate hedging device or swap agreement (as defined
in 11 U.S.C. § 101 et seq.) between Borrower and the Administrative Agent (or
any Affiliate of the Administrative Agent). “Interest Payment Date” means (a)
with respect to any Loan (other than a Swingline Loan), the last day of each
March, June, September and December and the Term Loan Maturity Date, and (b)
with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Term Loan Maturity Date.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen013.jpg]
11 “Interest Rate” means the Base Rate plus the applicable Applicable Margin,
subject to the applicability of the Default Rate, provided that at no time shall
the Interest Rate be less than 0.00%. “Inventory” means all of the “inventory”
(as that term is defined in the UCC) of Borrower, whether now existing or
hereafter acquired or created. “IRS” means the Internal Revenue Service. “Laws”
means any and all federal, state, local and foreign statutes, Laws, judicial
decisions, regulations, guidances, guidelines, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, governmental agreements and governmental restrictions, whether now
or hereafter in effect. “Lenders” means Capital One and UBS Bank USA, in their
capacity as Lenders hereunder, and any successors or assigns of Capital One and
UBS Bank USA that are expressly permitted by the terms of this Agreement. Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender. “LIBO Rate” means the rate at which Eurodollar deposits in the London
interbank market for one month is quoted on Reuters LIBOR01 screen. “Lien” means
any interest of any kind or nature in property securing an obligation owed to,
or a claim of any kind or nature in property by, a Person other than the owner
of the Property, whether such interest is based on the common Law, statute,
regulation or contract, and including, but not limited to, a security interest
or lien arising from a mortgage, encumbrance, pledge, conditional sale or trust
receipt, a lease, consignment or bailment for security purposes, a trust, or an
assignment. For the purposes of this Agreement, Borrower shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes. “Loan Documents” means, collectively, this Agreement, the Notes, the
Guaranty Agreements, the Guarantor Security Agreements, the Pledge Agreements,
the Trademark Security Agreements, the Blocked Account Agreement and any other
Control Agreements, the Subordination Documents, the Trust Account Agreement,
the Multi-Party Agreement, the Administrative Agent fee letter, and all other
agreements, instruments and documents executed or delivered in connection
therewith, all as may be as the same may be amended, modified, or restated from
time to time. “Loan” or “Loans” means the aggregate outstanding balance of all
Advances made hereunder (including Swingline Loans), and each Advance being a
“Loan.” “Material Adverse Effect” means an occurrence or state of events which
has resulted or could reasonably result in a material adverse effect upon (a)
the business, assets, properties, financial condition, stockholders’ equity,
contingent liabilities, prospects, material agreements or results of operations
of Borrower, Parent and its consolidated Subsidiaries taken as a whole, or any
other Guarantor, or (b) Borrower’s or any Guarantor’s ability to pay the



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen014.jpg]
12 Secured Obligations in accordance with the terms hereof, or (c) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of the Lenders or Administrative Agent hereunder or
thereunder. “Maximum Commitment” means, with respect to each Lender, the
commitment, if any, to make Advances and to acquire participations in Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Maximum Credit Exposure hereunder, as such commitment
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.12. The initial amount of each Lender’s
Maximum Commitment is set forth on Schedule 2.01, or in the applicable
documentation pursuant to which such Lender shall have assumed its Maximum
Commitment pursuant to the terms hereof, as applicable. The initial aggregate
amount of the Lenders’ Maximum Commitment is $100,000,000. “Maximum Credit
Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its Swingline Exposure
at such time. “Maximum Past Due Ratio” means, as of any date, the ratio
(expressed as a percentage) of (i) the aggregate principal balance of
unguaranteed portions of SBA 7(a) Loans originated by Borrower (or its
predecessors in interest) (including any unguaranteed portions of SBA 7(a) Loans
that have been sold by Borrower (or its predecessors in interest) to a
securitization trust or other securitization vehicle) where such SBA 7(a) Loan
Obligor has failed to make a payment of principal or interest when due and such
failure has continued for a period of thirty-one (31) days or more as of such
measurement date, and not exceeding 180 days or more as of such measurement
date, divided by (ii) the principal balance of all unguaranteed portions of SBA
7(a) Loans originated by Borrower (or its predecessors in interest) (including
any unguaranteed portions of SBA 7(a) Loans that have been sold by Borrower (or
its predecessors in interest) to a securitization trust or other securitization
vehicle) as of such measurement date, minus the aggregate balance of
unguaranteed loans where the SBA 7(a) Loan Obligor has failed to make a payment
of principal or interest when due and such failure has continued for a period
exceeding 180 days or more as of such measurement date. “Multi-Draw SBA Loan”
shall mean an SBA 7(a) Loan which (a) is a term loan that is not fully disbursed
at the closing of such SBA 7(a) Loan, and (b) pursuant to its terms provides to
the applicable SBA Loan Obligor the right to request that the loan be disbursed
in multiple draws. “Multi-Party Agreement” means the Fifth Amended and Restated
Multi-Party Agreement by and among Borrower, Parent, the Guarantors, the
Lenders, Administrative Agent, FTA, and the SBA, dated as of the date hereof, as
the same may be amended, modified, or restated from time to time. “Net Cash
Proceeds” means, with respect to any transaction or event, an amount equal to
the cash proceeds received by any Credit Party other than Parent from or in
respect of such transaction or event (including any prior or subsequent proceeds
of any non-cash proceeds of such transaction), less (i) any actual out-of-pocket
expenses paid to a Person that are



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen015.jpg]
13 reasonably incurred by such Credit Party in connection therewith and (ii) in
the case of an Asset Disposition, the amount of any Indebtedness secured by a
Lien on the related asset and discharged from the proceeds of such Asset
Disposition and any taxes actually paid or estimated (in the reasonable judgment
of Administrative Agent) by such Credit Party to be payable by such Person in
respect of such Asset Disposition (provided, that if the actual amount of taxes
paid is less than such estimated amount, the difference shall immediately
constitute Net Cash Proceeds). “Non-Excluded Taxes” has the meaning set forth in
Section 2.12(a). “Notes” has the meaning set forth in Section 2.2(a). “Note
Participation” means a participation interest in a SBA 7(a) Loan. “Obligations”
means all existing and future debts, liabilities and obligations of every kind
or nature at any time owing by Borrower to Administrative Agent and any of the
Lenders, whether under this Agreement, or any other existing or future
instrument, document or agreement, between Borrower and Administrative Agent or
any of the Lenders, whether joint or several, related or unrelated, primary or
secondary, matured or contingent, due or to become due (including debts,
liabilities and obligations obtained by assignment), and whether principal,
interest, fees, indemnification obligations hereunder or Expenses (specifically
including interest accruing after the commencement of any bankruptcy, insolvency
or similar proceeding with respect to Borrower, whether or not a claim for such
post-commencement interest is allowed), including, without limitation, debts,
liabilities and obligations in respect of the Loans and any extensions,
modifications, substitutions, increases and renewals thereof; any amount payable
by Borrower or any Subsidiary of Borrower pursuant to an Interest Hedging
Instrument or any ACH Transactions; the payment of all amounts advanced by
Administrative Agent or any of the Lenders to preserve, protect and enforce
rights hereunder and in the Collateral; and all Expenses incurred by
Administrative Agent or any of the Lenders. Without limiting the generality of
the foregoing, Obligations shall include any other debts, liabilities or
obligations owing to Administrative Agent or any of the Lenders in connection
with any cash management, or other services (including electronic funds
transfers or automated clearing house transactions) provided by Administrative
Agent or any of the Lenders to Borrower, as well as any other loan, advances or
extension of credit, under any existing or future loan agreement, promissory
note, or other instrument, document or agreement between Borrower and
Administrative Agent or any of the Lenders. “Outstanding Advances-Guaranteed
Loans” means, of any date of determination, the aggregate sum of all outstanding
Advances-Guaranteed Loans made pursuant to Section 2.1(a) hereof. “Outstanding
Advances-Non-Guaranteed Loans” means, of any date of determination, the
aggregate sum of all outstanding Advances-Non-Guaranteed Loans made pursuant to
Section 2.1(b) hereof. “Other Taxes”: means any and all present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen016.jpg]
14 hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document. “Parent” means
Newtek Business Services Corp., a Maryland corporation (the successor by merger
to Newtek Business Services, Inc., a New York corporation). “Parent Security
Agreement” means the amended and restated security agreement of Parent in favor
of the Administrative Agent for the benefit of the Secured Parties, as the same
may be amended, modified, or restated from time to time, each in form and
substance satisfactory to the Administrative Agent. “Patents” means all letters
patent of the United States, any other country or any political subdivision
thereof, all reissues and extensions thereof and all goodwill associated
therewith; all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof,
together with all reissues, reexaminations, renewals and extensions of the
foregoing; and all rights to obtain any divisions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of the
foregoing. “Patent License”: all agreements, whether written or oral, providing
for the grant by or to Borrower of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6. “PBGC” means the
Pension Benefit Guaranty Corporation. “Permitted Capcos” means, collectively,
Wilshire DC Partners, LLC, and Wilshire Louisiana BIDCO, LLC. “Permitted
Disposition” means: (a) sales of SBA 7(a) Guaranteed Note Receivables; (b) sales
of SBA 7(a) Non-Guaranteed Note Receivables; (c) sales of Note Participations;
(d) sales to SBA of the SBA 7(a) Non-Guaranteed Note Receivable portion of any
SBA 7(a) Note Receivable with respect to which SBA also holds the SBA 7(a)
Guaranteed Note Receivable portion thereof; (e) other Secondary Market Sales of
Financed SBA Loans; and (f) other dispositions of SBA 7(a) Note Receivables or
the collateral therefor, in each case to the extent required or permitted by SBA
in accordance with SBA Rules and Regulations; provided that (x) any sales of SBA
7(a) Guaranteed Note Receivables or any sales of Note Participations in any SBA
7(a) Guaranteed Note Receivables may not be for an amount less than par, and (y)
any sale of a SBA 7(a) Non-Guaranteed Note Receivable or any sales of Note
Participations in any SBA 7(a) Non-Guaranteed Note Receivable may not be for an
amount less than the value attributable to the applicable SBA 7(a)
Non-Guaranteed Note Receivable, or the participated portion thereof, in the
Borrowing Base—Non-Guaranteed as of the date of such sale. “Permitted
Indebtedness” means: (a) Indebtedness to Administrative Agent or any of the
Lenders in connection with the Loans, or otherwise pursuant to the Loan
Documents, (b) intentionally omitted, (c) purchase money Indebtedness (including
Capitalized Lease Obligations) hereafter incurred by Borrower to finance the
purchase of fixed assets; provided, that (i) such Indebtedness incurred in any
Fiscal Year shall not exceed $200,000, (ii) such purchase money Indebtedness
shall not exceed the purchase price of the assets funded and (iii)



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen017.jpg]
15 no such purchase money Indebtedness may be refinanced for a principal amount
in excess of the principal amount outstanding at the time of such refinancing,
(d) Indebtedness existing on the Closing Date that is disclosed on Schedule
1.1(a) hereto, (e) Indebtedness of Borrower to Parent and the Permitted Capcos
and all other Inter-Company Obligations; provided, the same is at all times
fully subordinated to Administrative Agent and the Lenders pursuant to
Subordination Documents. “Permitted Investments” means: (a) Investments and
advances existing on the Closing Date that are disclosed on Schedule 5.10(a)
hereto; and (b) each of (i) obligations issued or guaranteed by the United
States of America or any agency thereof, (ii) commercial paper with maturities
of not more than 180 days and a published rating of not less than A-1 or P-1 (or
the equivalent rating) by a nationally recognized investment rating agency,
(iii) (A) certificates of time deposit and bankers’ acceptances having
maturities of not more than 180 days and repurchase agreements backed by United
States government securities of a commercial bank and (B) provided Borrower is
at all times in compliance with Section 6.5 hereof, demand deposit accounts
located at a commercial bank and in which deposit accounts Administrative Agent
(for the benefit of the Secured Parties) shall have a perfected, first priority
security interest, in each case if (x) such bank has a combined capital and
surplus of at least $500,000,000 or (y) its debt obligations, or those of a
holding company of which it is a Subsidiary, are rated not less than A (or the
equivalent rating) by a nationally recognized investment rating agency, (iv)
U.S. money market funds that invest solely in obligations issued or guaranteed
by the United States of America or an agency thereof and (v) except during the
continuance of a Default or Event of Default, loans, advances, dividends or
other distributions to Parent. “Permitted Liens” means: (a) Liens securing
taxes, assessments or governmental charges or levies or the claims or demands of
materialmen, mechanics, carriers, warehousemen, and other like persons not yet
due; (b) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, social security
and other like Laws; (c) Liens on fixed assets securing purchase money
Indebtedness permitted under clause (c) of the definition of “Permitted
Indebtedness”; provided, that, (i) such Lien attached to such assets
concurrently, or within 20 days of the acquisition thereof, and only to the
assets so acquired, and (ii) a description of the asset acquired is furnished to
Administrative Agent in writing; and (d) Liens existing on the Closing Date and
shown on Schedule 1.1(b) hereto. “Person” means an individual, partnership,
corporation, trust, limited liability company, limited liability partnership,
unincorporated association or organization, joint venture or any other entity.
“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Administrative Agent, any of its Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system. “Pledge Agreement” means each of (i) the Second Amended and
Restated Pledge Agreement dated as of the date hereof executed by Parent, and
(ii) the Pledge Agreement dated as of the date hereof executed by the Borrower,
in each case in favor of Administrative Agent,



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen018.jpg]
16 and any pledge agreements entered into after the Closing Date by any Credit
Party (as required by this Agreement or any other Loan Document), in each case
as the same have been or may be amended, modified, or restated from time to
time. “Pledgors” means, collectively, Parent and each other Person, if any, that
executes a Pledge Agreement or other similar agreement in favor of
Administrative Agent in connection with the transactions contemplated by the
Agreement and the other Loan Documents. “Prime Rate” means the rate of interest
per annum publicly announced from time to time by Capital One as its prime rate;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective. The “prime rate” is a rate
set by Capital One based upon various factors including Capital One’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. “Projections” has the meaning set forth in Section
6.8(a)(vi). “Property” means any interest of Borrower in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible. “REO
Property” means real estate owned by Borrower or any other Credit Party, which
real estate has been acquired and is owned by such Credit Party as a result of
foreclosure or acceptance by such Credit Party of a deed in lieu of foreclosure,
or similar transaction, whether previously constituting SBA 7(a) Note Receivable
Collateral or otherwise), together with all of such Credit Party’s now owned or
hereafter acquired interests in the improvements thereon, the fixtures attached
thereto and the easements appurtenant thereto. “Related Parties” means, with
respect to any specified Person, such Person’s Affiliates and the respective
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and such Person’s
Affiliates. “Request for Advance” has the meaning set forth in Section 2.3(a).
“Required Lenders” means, at any time, Lenders holding outstanding Loans
representing more than 50% of the sum of the total aggregate outstanding balance
on such Loans at such time; provided that, the Loans of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time. “Required
Procedures” means procedures, including credit and underwriting standards, loan
to value ratio limitations and the use of Approved Forms with respect to the
financing and servicing of SBA 7(a) Note Receivables as in effect on the Closing
Date, together with such changes and modifications thereto from time to time as
shall be required by SBA Rules and Regulations or as have been approved in
writing by Administrative Agent, in Administrative Agent’s reasonable credit
judgment. “Reserves” means such reserves against SBA 7(a) Loans, Availability,
the Borrowing Base-Guaranteed, or the Borrowing Base-Non Guaranteed that
Administrative Agent



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen019.jpg]
17 may, in its reasonable credit judgment, establish from time to time. Without
limiting the generality of the foregoing, Reserves established to ensure the
payment of accrued Interest Expenses or Indebtedness shall be deemed to be a
reasonable exercise of Administrative Agent’s credit judgment. “Restricted
Payments” means the declaration or payment of any dividend on, or any payment or
other distribution on account of, or the purchase, redemption, retirement, or
other acquisition (directly or indirectly) of, or the setting apart of assets
for a sinking or other analogous fund for the purchase, redemption, retirement
or other acquisition of, any class of Capital Stock of any Person, or the making
of any distribution of cash, property or assets to the holders of shares of any
Capital Stock of any Person. “SBA” means the United States Small Business
Administration or any other federal agency administering the SBA Act. “SBA Act”
means the Small Business Act of 1953, as the same may be amended from time to
time. “SBA Lender’s License” means that authority given to a lender by the SBA
to make SBA 7(a) Loans as permitted under the SBA Act, as amended and further
authorized by the SBA in CFR Title 13 Part 120-470 and 471, as amended. “SBA
Rules and Regulations” means the SBA Act, as amended, any other legislation
binding on SBA relating to financial transactions, any “Loan Guaranty
Agreement”, all rules and regulations promulgated from time to time under the
SBA Act, and SBA Standard Operating Procedures and any Official Notices issued
by the SBA, all as from time to time in effect. “SBA 7(a) Guaranteed Note
Receivable” means that portion of any SBA 7(a) Note Receivable that is actually
guaranteed by the SBA. “SBA 7(a) Loan Notes” means any promissory notes that at
any time evidence SBA 7(a) Loans. “SBA 7(a) Loan Obligor” means any Person,
other than the SBA, who is or may become obligated to Borrower under an SBA 7(a)
Loan. “SBA 7(a) Loans” means any loans made by Borrower (or its predecessors in
interest) to small businesses and partially guaranteed by the SBA, all
originated in accordance with the SBA Rules and Regulations and pursuant to the
authorization contained in Section 7(a) of the SBA Act. “SBA 7(a) Non-Guaranteed
Note Receivable” means that portion of any SBA 7(a) Note Receivable that is not
guaranteed by the SBA. “SBA 7(a) Note Receivable” means the obligation of an SBA
7(a) Loan Obligor to pay an SBA 7(a) Loan made by Borrower (or its predecessors
in interest) to such SBA 7(a) Loan Obligor, whether or not evidenced by a
promissory note or other instrument.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen020.jpg]
18 “SBA 7(a) Note Receivable Collateral” means any and all property or interests
in property, whether personal property (including without limitation accounts,
chattel paper, instruments, documents, deposit accounts, contract rights,
general intangibles, inventory or equipment) or real property, or both, whether
owned by an SBA 7(a) Loan Obligor or any other Person, that secures an SBA 7(a)
Note Receivable or an SBA 7(a) Loan Obligor’s obligations under an SBA 7(a) Loan
Note or SBA 7(a) Note Receivable Document, and all supporting obligations in
respect thereof. “SBA 7(a) Note Receivable Documents” means, with respect to any
SBA 7(a) Note Receivable, all original documents, instruments, and chattel
paper, executed or delivered to or for the account of Borrower by the applicable
SBA 7(a) Loan Obligor and evidencing such SBA 7(a) Note Receivable. “SBA
Standard Operating Procedures and Official Notices” means Public Law 85-536, as
amended; those Rules and Regulations, as defined in 13 CFR Part 120, “Business
Loans” and 13 CFR Part 121, “Size Standards”; Standard Operating Procedures,
(SOP) 50-10 for loan processing, 50-50 for loan servicing and 50-51 for loan
liquidation as may be published and or amended from time to time by the SBA.
“SBA Reduced Guaranty Ineligible Amount” means as of any date of determination
with respect to any SBA Reduced Guaranty Receivable, the difference between (a)
the product of (i) the amount of such SBA Reduced Guaranty Receivable times (ii)
the applicable percentage of the SBA guarantee relating to such SBA Reduced
Guaranty Receivable on the date Lenders shall have made the Financed Guaranteed
Loan as to such SBA Reduced Guaranty Receivable, less (b) the product of (i) the
amount of such SBA Reduced Guaranty Receivable times (ii) the applicable reduced
percentage of the SBA guarantee relating to such SBA Reduced Guaranty Receivable
on the applicable date of determination. “SBA Reduced Guaranty Receivable” means
each SBA 7(a) Note Receivable relating to a Financed SBA 7(a) Loan as to which
the applicable percentage or dollar amount of the SBA guarantee relating thereto
at any time or from time to time shall have been reduced below the applicable
percentage or dollar amount on the date Lenders shall have made the Financed
Guaranteed Loan as to such SBA 7(a) Note Receivable. “Secondary Market Net Sales
Proceeds” means, as to any Financed Guaranteed Loan or Financed Non-Guaranteed
Loan: (i) at any time other than during the continuance of a Default or Event of
Default, the gross sales proceeds received from a Secondary Market Sale thereof
up to an amount equal to the proceeds of Advances made by Lenders hereunder in
respect thereof or (ii) during the continuance of a Default or Event of Default,
the gross proceeds received from a Secondary Market Sale thereof. “Secondary
Market Sale” means the sale or participation of a SBA 7(a) Loan, or any interest
therein, to the secondary market in accordance with the SBA Rules and
Regulations. “Secured Obligations” means all Obligations, together with all
Treasury Services Obligations owing to one or more Lenders or their respective
Affiliates.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen021.jpg]
19 “Secured Parties” means the holders of the Secured Obligations from time to
time and shall include (i) each Lender in respect of its Loans, (ii) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of Borrower and each Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) each Lender and Affiliate of such Lender in respect of Treasury
Services Agreements entered into with such Person by Borrower or any Subsidiary,
and (iv) their respective successors and (in the case of a Lender, permitted)
transferees and assigns. “Specified Treasury Services Obligations” means any and
all Treasury Services Obligations that, within at least ten (10) days (or such
later date as the Administrative Agent may agree to in its sole discretion) from
the date that any transaction relating to any such Treasury Services Obligation
is executed, the Secured Party party thereto (other than Capital One) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Specified Treasury Services
Obligation. “Subordinated Debt” means any Indebtedness of Borrower which is
subordinated, pursuant to Subordination Documents. “Subordination Documents”
means a subordination agreement substantially in the form of Exhibit E, as the
same may be amended, modified or supplemented by the Administrative Agent from
time to time, and such other subordination related documents and agreements as
the Administrative Agent may reasonably request. “Subsidiary” means, with
respect to any Person at any time: (a) any corporation more than fifty percent
(50%) of whose voting stock is legally and beneficially owned by such Person or
owned by a corporation more than fifty percent (50%) of whose voting stock is
legally and beneficially owned by such Person; (b) any trust of which a majority
of the beneficial interest is at such time owned directly or indirectly,
beneficially or of record, by such Person or one or more Subsidiaries of such
Person; and (c) any partnership, joint venture, limited liability company or
other entity of which ownership interests having ordinary voting power to elect
a majority of the board of directors or other Persons performing similar
functions are at such time owned directly or indirectly, beneficially or of
record, by, or which is otherwise controlled directly, indirectly or through one
or more intermediaries by, such Person or one or more Subsidiaries of such
Person. “Subsidiary Guarantor” means each Subsidiary of the Borrower that is a
party to a Guaranty Agreement. The Subsidiary Guarantors on the Effective Date
are identified as such in Schedule 3.01 hereto, as such schedule may be amended
from time-to-time by the Borrower upon prior written notice to the
Administrative Agent. “Swingline Exposure” means, at any time, the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time. “Swingline Lender” means Capital One, in
its capacity as lender of Swingline Loans hereunder. “Swingline Loan” means a
Loan made pursuant to Section 2.4.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen022.jpg]
20 “Swingline Sublimit” means $15,000,000. “Term Loan” means the term loan
referred to in Section 2.1(c). “Term Loan Conversion Amount” means the
outstanding principal balance of all Advances as at the close of business on the
Business Day immediately preceding the Term Loan Conversion Date. “Term Loan
Conversion Date” shall mean May 11, 2020. “Term Loan Maturity Date” means May
11, 2022. “Termination Date” means the earlier to occur of: (a) (i) with respect
to Advances--Guaranteed Loans, Advances--Non-Guaranteed Loans and Swingline
Loans, May 11, 2020 or (ii) with respect to the Term Loan, May 11, 2022, and (b)
with respect to all Loans, otherwise any date on which the Secured Obligations
are declared by the Administrative Agent or automatically become due and payable
(whether at stated maturity, by acceleration or otherwise), in either case in
accordance with the terms and provisions of this Agreement. “Trademarks” means
all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto; and all renewals and
extensions thereof and all rights to obtain such renewals and extensions.
“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to Borrower of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6. “Trademark Security
Agreements” means those certain Trademark Security Agreements executed by
Borrower and the Guarantors in favor of Administrative Agent for the benefit of
the Secured Parties, as the same may be amended, modified, or restated from time
to time. “Treasury Services” means each and any of the following bank services
provided to Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) debit cards, (c) stored value
cards and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services). “Treasury Services
Agreement” means any agreement entered into by Borrower or any Subsidiary in
connection with Treasury Services.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen023.jpg]
21 “Treasury Services Obligations” means any and all obligations of Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Treasury
Services. “Trust Account” shall have the meaning ascribed to such term it in the
Trust Account Agreement. “Trust Account Agreement” means that certain Fourth
Amended and Restated Trust Account Agreement, dated as of the date hereof, by
and among Borrower, the Administrative Agent, and the Trustee, as the same may
be amended, modified, or restated from time to time. “Trustee” means Capital
One, in such capacity pursuant to the terms of the Trust Account Agreement.
“UCC” means the Uniform Commercial Code as adopted in the state where
Administrative Agent’s office identified in Section 10.8 is located, as the same
may be amended from time to time. “Unliquidated Obligations” means, at any time,
any Secured Obligations (or portion thereof) that are contingent in nature or
unliquidated at such time, including any Secured Obligation that is: (i) an
obligation to reimburse a bank for drawings not yet made under a letter of
credit issued by it; (ii) any other obligation (including any guarantee) that is
contingent in nature at such time; or (iii) an obligation to provide collateral
to secure any of the foregoing types of obligations. “U.S. Person” means a
“United States person” as defined in Section 7701(a)(30) of the Code. “U.S. Tax
Compliance Certificate” has the meaning assigned to such term in Section
2.12(c)(ii)(B)(3). 1.2 Other Capitalized Terms. Any other capitalized terms used
without further definition herein shall have the respective meaning set forth in
the UCC. 1.3 Accounting Principles. Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP,
consistently applied, to the extent applicable, except as otherwise expressly
provided in this Agreement and provided that, if Borrower notifies
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if
Administrative Agent notifies Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen024.jpg]
22 such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. 1.4 Construction. No
doctrine of construction of ambiguities in agreements or instruments against the
interests of the party controlling the drafting shall apply to any Loan
Documents. SECTION II. THE LOANS 2.1 Loans. (a) Advances--Guaranteed Loans. (i)
On the terms and subject to the conditions set forth herein (including, without
limitation, the conditions precedent set forth in Section IV hereof), each
Lender agrees to make Advances to Borrower from time to time from the date
hereof to and including the Business Day immediately prior to the Termination
Date to provide short-term financing of SBA 7(a) Guaranteed Note Receivables
with respect to Eligible SBA 7(a) Loans; provided that after giving effect
thereto, the aggregate sum of all such outstanding Advances made pursuant to
this Section 2.1(a) shall not exceed (A) the Availability-Guaranteed or (B) any
other amount that would require any prepayment of Advances under Section 2.7 or
any other provisions of the Loan Documents. Within such limitations and subject
to Section 2.1(a)(iii), Borrower may borrow, prepay or repay such Advances from
time to time and may reborrow Advances. (ii) In no event shall any such Advance
be made when any Default or Event of Default has occurred and is continuing.
(iii) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, Borrower may not prepay or repay any such Advance on
the same day as such Advance shall be made hereunder, except for any prepayment
or repayment of any such Advance on the same day as such Advance shall be made
(A) as a result of any mandatory prepayment required by Section 2.7(d) or (e),
or (B) as a result of the maturity of the Advances or if the Secured Obligations
are declared by Administrative Agent or automatically become due and payable
(whether at stated maturity, by acceleration or otherwise) in accordance with
the terms and provisions of this Agreement. (b) Advances--Non-Guaranteed Loans.
(i) On the terms and subject to the conditions set forth herein (including,
without limitation, the conditions precedent set forth in Section IV hereof),
each Lender agrees to make Advances to Borrower from time to time from the date
hereof to and including the Business Day immediately prior to the Termination
Date to provide short-term financing of SBA 7(a) Non-Guaranteed Note Receivables
with respect to Eligible SBA 7(a) Loans; provided, that after giving effect
thereto, the aggregate sum of all such outstanding Advances made pursuant to
this Section 2.1(b) shall not exceed (A) the Availability-Non- Guaranteed or (B)
any other amount that would require any prepayment of Advances under Section 2.7
or any other provisions of the Loan Documents. Within such limitations and
subject



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen025.jpg]
23 to Section 2.1(b)(iii) and Section 2.1(c), Borrower may borrow, prepay or
repay Advances from time to time and may reborrow Advances. (ii) In no event
shall any such Advance be made when any Default or Event of Default has occurred
and is continuing. (iii) Notwithstanding anything contained in this Agreement or
any other Loan Document to the contrary, Borrower may not prepay or repay any
such Advance on the same day as such Advance shall be made hereunder, except for
any prepayment or repayment of any such Advance on the same day as such Advance
shall be made (A) as a result of any mandatory prepayment required by Section
2.7(d) or (e), or (B) as a result of the maturity of the Advances or if the
Secured Obligations are declared by Administrative Agent or automatically shall
become due and payable in accordance with the terms and provisions of this
Agreement (whether at stated maturity, by acceleration or otherwise). (c) Term
Loan. (i) On the Term Loan Conversion Date, the Term Loan Conversion Amount
shall automatically convert into a term loan (the “Term Loan”), which shall
become due and payable, and Borrower shall repay the Term Loan, as follows:
payments equal to 1/24th of the original principal amount of the Term Loan shall
be made on the last day of each calendar month commencing with the last day of
the calendar month immediately following the Term Loan Conversion Date through
and including May 11, 2022, with the remaining outstanding principal balance to
be paid on the Term Loan Maturity Date. On the Term Loan Conversion Date, as a
condition precedent to such conversion, Borrower shall execute and deliver to
Administrative Agent the Notes evidencing the Term Loan, substantially in the
form attached to this Agreement as Exhibit B-3 hereto with insertions as to the
amount of the Term Loan, the date of such Note, and the date upon which the
monthly installments of the Term Loan shall commence. (ii) Borrower may prepay
or repay all or any portion of the Term Loan commencing on the Business Day
after the Term Loan Conversion Date, each such prepayment or repayment to be
applied to the outstanding balance of the Term Loan on the date deemed received
pursuant to Section 2.6(a) and otherwise in such manner as shall be determined
by Administrative Agent. (d) Loans and Borrowings. (i) Each Loan (other than a
Swingline Loan) shall be made as part of an Advance consisting of Loans of the
same Class made by the applicable Lenders ratably in accordance with their
respective Maximum Commitments of the applicable Class. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Maximum Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.4. The Term Loans shall
amortize as set forth in Section 2.1(c). Each Lender at its option may make any
Loan by causing any domestic branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.11, 2.12,
and 2.15 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen026.jpg]
24 such option shall not affect the obligation of Borrower to repay such Loan in
accordance with the terms of this Agreement. 2.2 Notes. (a) The
Advances—Guaranteed Loans, the Advances—Non-Guaranteed Loans, and the Term Loan
each shall be evidenced by a promissory note of Borrower payable to the Lenders
substantially in the respective forms of Exhibit B-1, B-2, B-3, B-4 and B-5
attached hereto (the “Notes”). (b) The date, amount and Interest Rate of each
Loan made by the Lenders to Borrower, and each payment made on account of the
principal balance thereof, shall be recorded by each Lender on its respective
books; provided that the failure of such Lender to make any such recordation
shall not affect the obligations of Borrower to make a payment when due of any
amount owing hereunder or under the Notes in respect of the Loans. 2.3
Procedures for Borrowing Advances. (a) Borrower may request an Advance hereunder
for an Advance-Guaranteed Loan or an Advance-Non-Guaranteed Loan on any Business
Day during the period from and including the Closing Date to and including the
applicable Termination Date by delivering to Administrative Agent a written
request for an Advance—Guaranteed Loan or an Advance— Non-Guaranteed Loan, as
applicable, substantially in the form of Exhibit C attached hereto (each, a
“Request for Advance”). Borrower shall deliver each Request for Advance with
respect to each proposed Advance no later than 10:00 a.m. (New York City time)
on the day of such proposed Advance. Once given, a Request for Advance shall be
irrevocable and Borrower shall be bound thereby. (b) Each Request for Advance
shall: (i) attach a schedule identifying the Financed Guaranteed Loans or
Financed Non-Guaranteed Loans, as applicable, that Borrower proposes to fund
using the proceeds of the Advance, which schedule shall contain such information
with respect to each Financed Guaranteed Loans or Financed Non-Guaranteed Loans,
as applicable, as Administrative Agent shall reasonably request; (ii) specify
the requested funding date; and (iii) include such other matters as may be
specified on the form of the Request for Advance or as may be reasonably
requested by Administrative Agent from time to time. Each Advance shall be in a
minimum amount of $100,000 or an integral multiple thereof. Borrower shall
indemnify Administrative Agent and each Lender and hold them harmless against
any costs incurred by Administrative Agent or any Lender as a result of any
failure of Borrower to timely deliver to FTA the SBA 7(a) Loan Note relating to
any Financed Guaranteed Loan or Financed Non-Guaranteed Loan as required by
Section 8.1(f). (c) Unless otherwise agreed by Administrative Agent and
Borrower, each Advance requested by Borrower and made by the Lenders hereunder
shall be made to Borrower’s main operating account maintained with
Administrative Agent. 2.4 Swingline Loans.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen027.jpg]
25 (a) Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars to Borrower from the date
hereof to and including the Business Day immediately prior to the Termination
Date, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Sublimit, or (ii) the sum of the total Maximum Credit
Exposures exceeding the aggregate Maximum Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, Borrower may borrow, prepay and reborrow
Swingline Loans. The Swingline Loans shall reduce the Maximum Commitment and the
Swingline Sublimit, dollar-for-dollar. (b) To request a Swingline Loan, Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon on the day of a proposed Swingline Loan.
Each such notification to Administrative Agent shall (i) specify whether such
Swingline Loan is for a Financed Guaranteed Loan or a Financed Non- Guaranteed
Loan, and (ii) include such other matters as may be reasonably requested by
Administrative Agent from time to time. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from Borrower. The Swingline
Lender shall make each Swingline Loan available to Borrower by means of a credit
to the general deposit account of Borrower with the Swingline Lender by 3:00
p.m. on the requested date of such Swingline Loan. (c) The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m. on
any Business Day that is not less than one (1) Business Day after the making of
a Swingline Loan require the Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate principal amount of Swingline Loans, the principal amounts
of Swingline Loans made on account of Financed Guaranteed Loans and on account
of Financed Non-Guaranteed Loans, and the interest rates thereon, in which the
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.5 with respect to Loans made by such Lender (and Section 2.5 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen028.jpg]
26 Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
Borrower of any default in the payment thereof. 2.5 Funding of Borrowings. (a)
Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 5:00 p.m. to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.4. The Administrative Agent will make such Loans available
to Borrower by promptly crediting the amounts so received, in like funds, to an
account of Borrower designated by it in the applicable Request for Advance. (b)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Advance that such Lender will not make available to
the Administrative Agent such Lender’s share of such Advance, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Advance available to
the Administrative Agent, then the applicable Lender and Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of Borrower, the Interest Rate. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Advance. 2.6 Payments – General; Cash Management System. (a)
Except to the extent otherwise set forth in this Agreement, all payments of
principal and of interest on the Loan and all Expenses, fees, indemnification
obligations and all other charges and any other Secured Obligations of Borrower
not made by automatic transfers from the Blocked Account or Borrower’s accounts
maintained with Administrative Agent, shall be made to Administrative Agent for
the account of each Lender at its office at 275 Broadhollow Road, Melville, N.Y.
11747, in United States dollars, in immediately available funds, except payments
to be made directly to the Swingline Lender as expressly provided herein and
except



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen029.jpg]
27 that payments pursuant to Sections 2.11, 2.12 and 10.4 shall be made directly
to the Persons entitled thereto. Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Administrative Agent shall have
the unconditional right and discretion (and Borrower hereby authorizes
Administrative Agent) to charge Borrower’s operating and/or deposit account(s)
for all of Borrower’s Secured Obligations as they become due from time to time
under this Agreement including, without limitation, interest, principal, fees,
indemnification obligations and reimbursement of Expenses; provided, that
Administrative Agent may not charge the Trust Account in a manner inconsistent
with the Trust Account Agreement. Any payments received prior to 2:00 p.m.
Eastern time on any Business Day shall be deemed received on such Business Day.
Any payments (including any payment in full of the Secured Obligations) received
after 2:00 p.m. Eastern time on any Business Day shall be deemed received on the
immediately following Business Day. (b) On or prior to the date hereof, Borrower
shall establish and maintain until all Secured Obligations shall have been fully
and indefeasibly paid in full the cash management system described in Exhibit D
attached hereto (the “Cash Management System”). (c) Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder. (d) The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class thereof, (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof. (e) The entries made in
the accounts maintained pursuant to paragraph (c) or (d) of this Section shall
be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of Borrower to repay the Loans in accordance with the terms of this
Agreement. (f) Any proceeds of Collateral received by Administrative Agent (i)
not constituting (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by
Administrative Agent) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.7) or (ii) after an Event of Default has occurred and
is continuing and Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to Administrative Agent
from Borrower, second, to pay any fees or expense reimbursements then due to the
Lenders from Borrower, third, to pay interest then due and payable on the Loans
ratably, fourth, to prepay principal on the Loans and any other amounts owing
with respect to Specified Treasury Services Obligations ratably, and fifth, to
the payment of any other Secured Obligation due to Administrative Agent or any
Lender by Borrower. Administrative Agent and the Lenders shall have the
continuing and



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen030.jpg]
28 exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations in accordance with this
Section 2.6(f). (g) If, except as expressly provided herein, any Lender shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or participations
in Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in Swingline
Loans and accrued interest thereon than the proportion received by any other
similarly situated Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans to any
assignee or participant, other than to Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation. (h) Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
relevant Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the relevant Lenders, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of the relevant Lenders,
as the case may be, severally agrees to repay to Administrative Agent forthwith
on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation. (i) If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.4(c),
2.5(b), 2.6(h) or 10.4(d), then Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by Administrative Agent for the account of such Lender and for the
benefit of Administrative Agent or the Swingline Lender to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid in any order as determined by Administrative Agent in its discretion.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen031.jpg]
29 2.7 Payment of Interest and Principal; Mandatory Prepayments. (a) From and
following the Closing Date, the Loans (including each Swingline Loan) and the
other Secured Obligations shall bear interest at the Interest Rate. (b) Interest
on all Loans, including, without limitation, the Term Loan and the Swingline
Loans, shall be payable (i) in arrears on each Interest Payment Date (beginning
with the first Interest Payment Date of the first full calendar month after the
Closing Date), (ii) as provided in Sections 2.7(d) and (e), and (iii) upon the
payment in full of any Advances or any or all of the Loans, and on the
Termination Date. (c) The outstanding principal amount of the Loans other than
the Term Loan and Swingline Loans, plus all accrued but unpaid interest and all
other sums due the Lenders hereunder in respect of such Loans, shall be due and
payable in full on the Termination Date. The outstanding principal amount of the
Swingline Loans, plus all other sums due to the Swingline Lender hereunder in
respect of such Swingline Loans (other than accrued interest thereon) shall be
due and payable to the Swingline Lender on the earlier of the Termination Date
and the date that occurs ten (10) Business Days after such Swingline Loan is
made; provided that: (i) all interest which accrues on Swingline Loans shall be
payable on each Interest Payment Date as provided in Section 2.7(b) above, and
(ii) the proceeds of each Advance shall be used by the Borrower to repay all
Swingline Loans then outstanding. The outstanding principal amount of the Term
Loan shall be payable in accordance with Section 2.1(c) and, together with all
accrued but unpaid interest and all other sums due the Lenders hereunder in
respect of such Term Loan, shall be due and payable in full on the Termination
Date. If on any payment date for the Term Loan the balance in the Blocked
Account is less then the next due principal payment, Borrower shall remit the
balance of such payment to Administrative Agent on such payment date. (d) There
shall become due and payable and Borrower shall prepay the Advances, together
with all accrued but unpaid interest thereon, in an amount determined as
follows: (i) the amount by which: (A) Outstanding Advances—Guaranteed Loans
exceeds (x) the Borrowing Base—Guaranteed or (y) Availability--Guaranteed, (B)
Outstanding Advances—Non-Guaranteed Loans exceeds (x) the Borrowing Base—Non-
Guaranteed or (y) Availability—Non-Guaranteed, or (C) the then outstanding
principal amount of the Term Loan exceeds the aggregate of the Borrowing
Base—Guaranteed plus the Borrowing Base—Non-Guaranteed or the aggregate of
Availability-Guaranteed plus Availability-Non- Guaranteed; (ii) the amount by
which (A) prior to the Term Loan Conversion Date, the aggregate of (1)
Outstanding Advances—Guaranteed Loans plus (2) Outstanding
Advances—Non-Guaranteed Loans exceeds the lesser of (3) the Lenders’ Maximum
Commitments or (4) the aggregate of the Borrowing Base—Guaranteed, plus the
Borrowing Base—Non-Guaranteed; or (B) on and after the Term Loan Conversion
Date, the outstanding principal amount of the Term Loan exceeds the lesser of
(1) an amount equal to the Term Loan Conversion Amount less all payments and
prepayments made or required to be made as of or



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen032.jpg]
30 prior to the date of determination or (2) the aggregate of the Borrowing
Base—Guaranteed, plus the Borrowing Base—Non-Guaranteed; (iii) an amount equal
to the Secondary Market Net Sales Proceeds of any Secondary Market Sale of any
Financed Guaranteed Loan or any Financed Non-Guaranteed Loans, including,
without limitation, any such portion of any Multi-Draw SBA Loan (which proceeds
shall be applied as set forth in the Cash Management System and this Agreement).
(e) Without limiting the generality of the foregoing, in the event that at any
time (x) Outstanding Advances—Guaranteed Loans shall exceed, as applicable: 90%
(subject to adjustment by Administrative Agent in the exercise of its reasonable
credit discretion) of the outstanding principal amount of the SBA 7(a)
Guaranteed Note Receivables related to such Outstanding Advances—Guaranteed
Loans, (y) Outstanding Advances—Non-Guaranteed Loans shall exceed 55% (subject
to adjustment by Administrative Agent in the exercise of its reasonable credit
discretion) of the outstanding principal amount of the SBA 7(a) Non- Guaranteed
Note Receivables related to such Advances--Non-Guaranteed Loans, or (z) the
outstanding principal amount of the Term Loan shall exceed the lesser of (1) the
Lenders’ Maximum Commitments or (2) the aggregate of the Borrowing
Base—Guaranteed, plus the Borrowing Base—Non-Guaranteed, Borrower shall prepay
such excess, together with accrued but unpaid interest thereon. (f)
Notwithstanding the foregoing, if clause (ii) of the definition of the term
“Secondary Market Net Sales Proceeds” shall be applicable, then such Secondary
Market Net Sales Proceeds received in respect of any Financed Guaranteed Loan
shall be applied against Advances-Guaranteed Loans, and Secondary Market Net
Sales Proceeds received in respect of any Financed Non-Guaranteed Loans shall be
applied against Advances-Non-Guaranteed Loans and/or the Term Loan in such
manner as Administrative Agent shall determine, with any excess after such
application to be held by Administrative Agent, at its option, as cash
collateral for the Secured Obligations. Any prepayments received by
Administrative Agent in respect of subsection 2.7(d)(i)(A) above shall be
applied against Advances-Guaranteed Loans. Any prepayments received by
Administrative Agent in respect of subsection 2.7(d)(i)(B) above shall be
applied against Advances-Guaranteed Loans and/or the Term Loan in such manner as
Administrative Agent shall determine. All such prepayments received by
Administrative Agent pursuant to this Section 2.7(d) shall be applied against
its respective Loan on the date deemed received pursuant to Section 2.6(a) and
otherwise in such manner as shall be determined by Administrative Agent. (g)
There shall become due and payable and Borrower shall prepay the
Advances-Non-Guaranteed Loans and the Term Loan, and shall cause the other
Credit Parties to prepay the Advances-Non-Guaranteed Loans and the Term Loan, in
each case together with all accrued but unpaid interest thereon, in an amount
equal to in the following amounts and at the following times: (i) On the date on
which any Credit Party other than Parent (or Administrative Agent as loss payee
or assignee) receives any Casualty Proceeds, an amount equal to one hundred
percent (100%) of such Casualty Proceeds or such payment; provided, that, so
long as no Default or Event of Default has occurred and is continuing, the
recipient (other



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen033.jpg]
31 than Administrative Agent) of any Casualty Proceeds may reinvest the amount
of such Casualty Proceeds within thirty (30) days in replacement assets
comparable to the assets giving rise to such Casualty Proceeds; provided,
further that the aggregate amount which may be reinvested by such Credit Party
pursuant to the preceding proviso may not exceed $250,000 in any Fiscal Year;
and provided, further, that if the applicable Credit Party does not intend to
fully reinvest such Casualty Proceeds, or if the thirty (30) day time period set
forth in this sentence expires without such Credit Party having reinvested such
Casualty Proceeds, Borrower shall prepay such Advances or Loans, as applicable,
in an amount equal to such Casualty Proceeds (to the extent not reinvested or
intended to be reinvested within such time period); (ii) upon receipt by any
Credit Party other than Parent of the proceeds from the issuance and sale of any
Debt or equity securities (other than (1) proceeds of Permitted Indebtedness,
(2) proceeds from the issuance of equity securities to members of the management
of any such Credit Party, (3) proceeds of the issuance to Parent of equity
securities of Borrower or any other Credit Party, or (4) Indebtedness of any
Credit Party to another Credit Party to the extent expressly permitted by the
Loan Documents), an amount equal to one hundred percent (100%) of the Net Cash
Proceeds of such issuance and sale; and (iii) upon receipt by any Credit Party
other than Parent of the proceeds of any Asset Sale (other than the proceeds of
a Permitted Disposition), an amount equal to one hundred percent (100%) of the
Net Cash Proceeds of such Asset Sale. Notwithstanding the foregoing, each such
Credit Party other than Borrower or Parent shall be required to remit amounts
set forth in this Section 2.7(g)(i)-(iii) during each Fiscal Year of such Credit
Party only in the event and to the extent that the aggregate amount received by
that Credit Party during such Fiscal Year of Casualty Proceeds, Net Cash
Proceeds from the issuance and sale of Debt or equity securities, and Net Cash
Proceeds of Asset Sales of such Credit Party shall exceed $250,000. (iv) Amounts
paid pursuant to this Section 2.7(g) shall be applied to the
Advanced-Non-Guaranteed Loans and/or the Term Loan on the date deemed received
pursuant to Section 2.6(a) and otherwise in such manner as shall be determined
by Administrative Agent. (h) Subject to Section 2.1, the Loans may be prepaid in
whole or in part at any time from time to time, without penalty or premium;
provided, however, that Borrower shall have given Administrative Agent at least
ten (10) days prior written notice of the date of such prepayment (or in the
case of Swingline Loans, the Borrower shall have given the Swingline Lender
notice by 10:00 a.m. on the date of such prepayment). Any prepayment shall be
accompanied by all accrued and unpaid interest thereon. Promptly following
receipt of any such notice relating to an Advance, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Advance shall be in an amount that would be permitted in the case of an Advance
as provided in Section 2.3(b). Each prepayment of an Advance shall be applied
ratably to the Loans included in the prepaid Advance, each voluntary prepayment
of the Term Loan shall be applied ratably to the Term, in such manner as
Administrative Agent shall determine, and each mandatory prepayment of the Term
Loan shall be applied in accordance with this Section. Amounts repaid or prepaid
in respect of the Term Loan may not be reborrowed.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen034.jpg]
32 2.8 Additional Interest Provisions. (a) Interest on the Loans shall be
calculated on the basis of a year of three hundred sixty (360) days but charged
for the actual number of days elapsed. The date of funding of an Advance shall
be included in the calculation of interest. The date of payment with respect to
an Advance shall be excluded from the calculation of interest. (b) After the
occurrence and during the continuance of an Event of Default hereunder, the per
annum effective rate of interest on all outstanding principal under the Loans
shall be equal to the applicable Interest Rate plus two hundred (200) basis
points (the “Default Rate”). All such increases may be applied retroactively to
the date of the occurrence of the Event of Default. Borrower agrees that the
Default Rate is a reasonable estimate of each Lender’s damages and is not a
penalty. (c) All contractual rates of interest chargeable on outstanding
principal under the Loans shall continue to accrue and be paid even after
Default, an Event of Default, maturity, acceleration, judgment, bankruptcy,
insolvency proceedings of any kind or the happening of any event or occurrence
similar or dissimilar. (d) In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder and charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such court determines
Administrative Agent or the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, Administrative Agent or the Lenders
shall apply, in their sole discretion, and set off such excess interest received
by the Administrative Agent or the Lenders against other Secured Obligations due
or to become due and such rate shall automatically be reduced to the maximum
rate permitted by such Law. 2.9 Fees and Charges. (a) On the date of this
Agreement, Borrower shall pay to the Administrative Agent for the account of
each Lender, a fully-earned, non-refundable facility fee (the “Facility Fee”)
equal to 0.25% of the amount of each Lender’s Maximum Commitment. (b) The
Borrower agrees to pay to the Administrative Agent certain fees in the amounts
and on the terms set forth in that certain fee letter dated the date hereof
between the Borrower and the Administrative Agent, as the same may be amended,
supplemented, restated or otherwise modified from time to time in a writing to
be signed by the Borrower and the Administrative Agent. (c) From and following
the Closing Date, Borrower shall pay Administrative Agent for the account of
each Lender, fees in an amount equal to (i) the difference between (A) the
Maximum Commitment less (B) the sum of the average daily outstanding balance of
Advances—Guaranteed Loans plus the average daily outstanding balance of
Advances—Non- Guaranteed Loans during the preceding month, multiplied by (ii)
one-quarter of one percent (1/4 of 1%) per annum. Such fees are to be paid
quarterly in arrears on the last day of each calendar



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen035.jpg]
33 quarter. For the avoidance of doubt, the Swingline Loan shall not be included
for purposes of calculating such fees. (d) Borrower shall unconditionally pay to
Administrative Agent for the account of each Lender, a late charge equal to five
percent (5%) of any and all payments of principal or interest on the Loans that
are not paid within fifteen (15) days of the due date. Such late charge shall be
due and payable regardless of whether Administrative Agent has accelerated the
Secured Obligations, or the Secured Obligations automatically shall become due
and payable. Borrower agrees that any late fee payable to Administrative Agent
for the account of each Lender, is a reasonable estimate of each Lender’s
damages and is not a penalty. 2.10 Use of Proceeds. The proceeds of (a)
Advances—Guaranteed Loans and Swingline Loans made on account of Financed
Guaranteed Loans shall be used solely to provide Borrower with short-term
financing of an amount not to exceed 90% of the SBA 7(a) Guaranteed Note
Receivable in respect of each Financed Guaranteed Loan, and (b) Advances—Non-
Guaranteed Loans and Swingline Loans made on account of Financed Non-Guaranteed
Loans shall be used solely to provide Borrower with short-term financing of an
amount not to exceed 55% of the SBA 7(a) Non-Guaranteed Note Receivable in
respect of each Financed Non- Guaranteed Loan. 2.11 Requirements of Law. (a) If
any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy as
in effect as of the date of this Agreement) by an amount deemed by such Lender
to be material, then from time to time, after submission by such Lender to
Borrower of a written request therefor, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided, that Borrower shall not be required to compensate
such Lender pursuant to this paragraph for any amounts incurred more than six
months prior to the date that such Lender notifies Borrower of such Lender’s
intention to claim compensation therefor; and provided, further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. (b) A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender to Borrower shall be conclusive in the absence
of manifest error. The obligations of Borrower pursuant to this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder. (c) Failure or delay on the part of such Lender
to demand compensation pursuant to this Section 2.11 shall not constitute a
waiver of such Lender’s right to demand such



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen036.jpg]
34 compensation; provided, that Borrower shall not be under any obligation to
compensate such Lender under clause (a) of this Section 2.11 for increased costs
or reductions with respect to any period prior to the date that is 180 days
prior to such request if such Lender knew or could reasonably have been expected
to know of the circumstances giving rise to such increased costs or reductions
and of the fact that such circumstances would result in a claim for increased
compensation by reason of such increased costs or reductions; provided, further,
that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any change in Law
within such 180-day period. The protection of this Section 2.11 shall be
available to such Lender regardless of any possible contention of the invalidity
or inapplicability of the change in any Requirement of Law that shall have
occurred or been imposed. Notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, are in each case deemed to have been introduced or adopted after the
date hereof, regardless of the date enacted, adopted, issued or implemented for
all purposes under or in connection with this Agreement (including this Section
2.11) and any taxes imposed thereby (other than taxes described in Section 2.12)
shall be deemed to be the adoption of or a change in a Requirement of Law
regarding capital adequacy. 2.12 Taxes. (a) All payments made by Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) (“Excluded Taxes”) imposed on Administrative Agent
or any Lender as a result of a present or former connection between
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from
Administrative Agent’s or such Lender’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other
Taxes are required to be withheld from any amounts payable to Administrative
Agent or any Lender hereunder, the amounts so payable to Administrative Agent or
such Lender shall be increased to the extent necessary to yield to
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement; provided, however, that Borrower
shall not be required to increase any such amounts payable to Administrative
Agent or such Lender with respect to any Non-Excluded Taxes (i) that are
attributable to Administrative Agent’s or such Lender’s failure to deliver the
forms required by paragraph (d) of this Section, unless such failure is solely a
result of a change in Law occurring after the date hereof or (ii) that are
United States withholding taxes (including FATCA) imposed on amounts payable to
Administrative Agent or such Lender at the time Administrative Agent or such
Lender becomes a party to this Agreement, except to the extent that
Administrative Agent’s or such



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen037.jpg]
35 Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph (a). (b) In addition, Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(i) Whenever any Non-Excluded Taxes or Other Taxes are payable by Borrower, as
promptly as possible thereafter Borrower shall send to Administrative Agent or
such Lender a certified copy of an original official receipt received by
Borrower showing payment thereof. If Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to Administrative Agent or such Lender the required receipts or other
required documentary evidence, Borrower shall indemnify Administrative Agent or
such Lender for any incremental taxes, interest or penalties that may become
payable by Administrative Agent or such Lender as a result of any such failure.
The agreements in this Section shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder. (ii)
Unless otherwise excluded under the proviso in Section 2.12(a), Borrower agrees
to indemnify Administrative Agent or such Lender for, and hold Administrative
Agent or such Lender harmless against, (1) the full amount of Non-Excluded Taxes
or Other Taxes (including any Non-Excluded Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12) paid by
Administrative Agent or such Lender and (2) any liability (including additions
to tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnification payment under this Section 2.12(c) shall be made within
thirty (30) days after the date Administrative Agent or such Lender makes a
written demand therefor. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error. (iii) Each Lender shall severally
indemnify Administrative Agent, within thirty (30) days after demand therefor,
for (A) any Non-Excluded Taxes or Other Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Non-Excluded Taxes or Other Taxes and without
limiting the obligation of Borrower to do so) and (B) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Administrative Agent to such Lender from any other source
against any amount due to Administrative Agent under this paragraph (iii). (iv)
If requested by Borrower, Administrative Agent or such Lender shall deliver to
Borrower two copies of U.S. Internal Revenue Service Form W-9, certifying that



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen038.jpg]
36 Administrative Agent or such Lender is exempt from U.S. federal backup
withholding tax. Such forms shall be delivered on or before the date
Administrative Agent or such Lender becomes a party to this Agreement. In
addition, if requested by Borrower, Administrative Agent or such Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by Administrative Agent or such Lender. Administrative
Agent or such Lender shall promptly notify Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to Borrower (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). (v) If Administrative Agent or any Lender
reasonably determines that it has received a refund of any Non-Excluded Taxes or
Other Taxes as to which it has been indemnified pursuant to this Section 2.12 or
with respect to which Borrower or a Lender has paid additional amounts pursuant
to this Section 2.12, it shall pay over such refund to Borrower or such Lender
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower or such Lender under this Section 2.12 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or any Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such indemnifying party, upon the
request of such indemnified party, agrees to repay the amount paid over to such
indemnified party (plus, any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such indemnified party in the event such
indemnified party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the indemnified
party to claim any tax refund or make available its tax returns (or any other
information relating to its taxes which it deems confidential) or disclose any
information relating to its tax affairs or any computations in respect thereof
or require such indemnified party to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled. (c) Status of Lenders. (i) Any Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to Borrower and
Administrative Agent, at the time or times reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
reasonably requested by Borrower or Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrower or Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or Administrative Agent as will enable Borrower
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. (ii) Without limiting
the generality of the foregoing, in the event that the Borrower is a U.S.
Person: (A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen039.jpg]
37 Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax; and (B) if a
payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so. 2.13 Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.11, or Borrower is required to
pay any Non-Excluded Taxes or Other Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.12, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11 or 2.12,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment. (b) If (i)
any Lender requests compensation under Section 2.11, (ii) Borrower is required
to pay any Non-Excluded Taxes or Other Taxes or additional amounts to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.12 or (iii) any Lender becomes a Defaulting Lender, then Borrower may, at its
sole expense and effort, upon notice to such Lender and Administrative Agent,
require such Lender (without waiving any rights or claims against such
Defaulting Lender with respect to the events pursuant to which it became a
Defaulting Lender hereunder) to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.12), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.11 or 2.12) and obligations under the Loan Documents to a Lender that
is not a Defaulting Lender (if a Lender accepts such assignment); provided that
(i) Borrower shall have received the prior written consent of Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen040.jpg]
38 of an amount equal to the outstanding principal of its Loans and
participations in Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the Lender accepting assignment
(to the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.11 or
payments required to be made pursuant to Section 2.12, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply. 2.14
Reserved. 2.15 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders. (ii) Defaulting
Lender Waterfall. Any payment of principal, interest, fees or other amounts
received by Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section VIII or
otherwise) shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the
Swingline Lender hereunder; third, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; fourth, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fifth, to
the payment of any amounts owing to the Lenders or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that, if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.4 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and participations



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen041.jpg]
39 in Swingline Loans are held by the Lenders pro rata in accordance with their
Applicable Percentage without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto. (iii) Certain Fees. (A) No Defaulting Lender shall
be entitled to receive any fees on the unfunded portion of such Defaulting
Lender’s Maximum Commitment pursuant to Section 2.9(c) for any period during
which such Lender is a Defaulting Lender (and Borrower shall not be required to
pay any such fees that otherwise would have been required to have been paid to
such Defaulting Lender). (B) Borrower shall (x) pay to each non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Swingline Loans that
has been reallocated to such non- Defaulting Lender pursuant to clause (iv)
below, (y) pay to the Swingline Lender the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Swingline
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay the remaining amount of any such fee. (iv) Reallocation of Participations to
Reduce Fronting Exposure. All or any part of such Defaulting Lender’s
participation in Swingline Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Maximum Commitment) but only to the
extent that (x) the conditions set forth in Section 4.4 are satisfied at the
time of such reallocation (and, unless Borrower shall have otherwise notified
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Maximum Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Maximum Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non- Defaulting Lender’s increased exposure following such
reallocation. (v) Repayment of Swingline Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
prepay Swingline Loans in an amount equal to the Swingline Lender’s Fronting
Exposure. (b) Defaulting Lender Cure. If Borrower, Administrative Agent and the
Swingline Lender agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen042.jpg]
40 and funded and unfunded participations in Swingline Loans to be held pro rata
by the Lenders in accordance with their Applicable Percentage (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.
(c) New Swingline Loans. So long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan. SECTION III. COLLATERAL 3.1 Collateral. As security for the
payment of the Secured Obligations, and satisfaction by Borrower of all
covenants and undertakings contained in this Agreement and the other Loan
Documents: (a) Borrower hereby assigns and grants to Administrative Agent for
the benefit of the Secured Parties a continuing Lien on and first priority
security interest in, upon and to all assets of Borrower (other than Borrower’s
SBA Lender’s License), including any Real Property and including, without
limitation, to the following Property, all whether now owned or hereafter
acquired, created or arising and wherever located: (i) Accounts - All Accounts;
(ii) Chattel Paper - All Chattel Paper; (iii) Documents - All Documents; (iv)
Instruments - All Instruments; (v) Inventory - All Inventory; (vi) General
Intangibles - All General Intangibles; (vii) Equipment - All Equipment, (viii)
Fixtures - All Fixtures; (ix) Deposit Accounts - All Deposit Accounts,
including, without limitation, the Blocked Account and all operating accounts of
Borrower maintained at or with Administrative Agent, but excluding the Trust
Account to the extent prohibited by the Multi- Party Agreement and SBA Rules and
Regulations; (x) Goods - All Goods;



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen043.jpg]
41 (xi) Letter of Credit Rights - All Letter of Credit Rights; (xii) Supporting
Obligations - All Supporting Obligations; (xiii) Investment Property - All
Investment Property; (xiv) Commercial Tort Claims - All Commercial Tort Claims
identified and described on Schedule 3.1(a)(xiv) (as amended or supplemented
from time to time); (xv) Property in Lenders’ Possession - All Property of
Borrower, now or hereafter in any Lender’s possession; and (xvi) Proceeds - The
Proceeds (including, without limitation, insurance proceeds), whether cash or
non-cash, of all of the foregoing property described in clauses (i) through
(xv). 3.2 Lien Documents. At the Closing and thereafter as Administrative Agent
deems necessary, Borrower shall execute and/or deliver to Administrative Agent,
or have executed and delivered (all in form and substance satisfactory to
Administrative Agent and its counsel): (a) Financing statements pursuant to the
UCC, which Administrative Agent may file in the jurisdiction where Borrower is
organized and in any other jurisdiction that Administrative Agent deems
appropriate; and (b) Any other agreements, documents, instruments and writings,
including, without limitation, intellectual property security agreements,
required by Administrative Agent to evidence, perfect or protect the Liens and
security interests in the Collateral or as Administrative Agent may reasonably
request from time to time. 3.3 Other Actions. (a) In addition to the foregoing,
Borrower shall do anything further that may be reasonably required by
Administrative Agent to secure Administrative Agent and the Lenders and
effectuate the intentions and objects of this Agreement, including, without
limitation, the execution and delivery of security agreements, contracts and any
other documents required hereunder. At Administrative Agent’s reasonable
request, Borrower shall also immediately deliver (with execution by Borrower of
all necessary documents or forms to reflect, implement or enforce the Liens
described herein), or cause to be delivered to Administrative Agent all items
for which Administrative Agent must receive possession to obtain a perfected
security interest, including without limitation, all notes (other than SBA7(a)
Notes are delivered to the FTA pursuant to the Multi-Party Agreement), stock
powers, letters of credit, certificates and documents of title, Chattel Paper,
Warehouse Receipts, Instruments, and any other similar instruments constituting
Collateral. (b) Administrative Agent is hereby authorized to file financing
statements and amendments to financing statements without Borrower’s signature,
in accordance with the UCC. Borrower hereby authorizes Administrative Agent to
file all such financing statements and amendments to financing statements
describing the Collateral in any filing office as



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen044.jpg]
42 Administrative Agent, in its sole discretion may determine, including
financing statements listing “All Assets,” “All property and assets” and/or
words of similar import in the collateral description therein. Borrower agrees
to comply with the requests of Administrative Agent in order for Administrative
Agent for the benefit of the Secured Parties to have and maintain a valid and
perfected first security interest in the Collateral including, without
limitation, executing and causing any other Person to execute such documents as
Administrative Agent may require to obtain Control over all Deposit Accounts,
Letter of Credit Rights and Investment Property. 3.4 Searches, Certificates. (a)
Administrative Agent shall, prior to or at the Closing, and thereafter as
Administrative Agent may reasonably determine from time to time, at Borrower’s
expense, obtain the following searches (the results of which are to be
consistent with the warranties made by Borrower in this Agreement): (i) UCC
searches with the Secretary of State and local filing office of each state where
Borrower (and each Guarantor) is organized, maintains its executive office, a
place of business, or assets; and (ii) judgment, state and federal tax lien and
corporate tax lien searches, in all applicable filing offices of each state
searched under subparagraph (i) above. (b) Borrower shall, prior to or at the
Closing and at its sole expense, obtain and deliver to Administrative Agent good
standing certificates showing Borrower and each corporate Guarantor to be in
good standing in its state of organization and in each other state in which it
is doing and presently intends to do business for which qualification is
required. (c) Landlord’s and Warehouseman’s Waivers. Borrower will cause each
owner of any premises occupied by Borrower or to be occupied by Borrower and
each warehouseman of any warehouse, where, in either event Collateral is held,
to execute and deliver to Administrative Agent an instrument, in form and
substance satisfactory to Administrative Agent, under which such owner(s) or
warehouseman subordinates its/his/their interests in and waives its/his/their
right to distrain on or foreclose against the Collateral and agrees to allow
Administrative Agent to remain on such premises to dispose of or deal with any
Collateral located thereon. 3.5 Filing Security Agreement. A carbon,
photographic or other reproduction or other copy of this Agreement or of a
financing statement is sufficient as and may be filed in lieu of a financing
statement. 3.6 Power of Attorney. Each of the officers of Administrative Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrower (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrower upon
any and all checks, drafts, money orders and other instruments for the payment
of monies that are payable to Borrower and constitute collections on Borrower’s
Accounts or proceeds of other Collateral; (b) execute and/or file in the name of
Borrower any financing statements, schedules, assignments, instruments,
documents and statements that Borrower is obligated to give Administrative Agent
hereunder or is necessary to



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen045.jpg]
43 perfect (or continue or evidence the perfection of such security interest or
Lien) Administrative Agent’s (for the benefit of the Secured Parties) security
interest or Lien in the Collateral; and (c) during the continuance of an Event
of Default, do such other and further acts and deeds in the name of Borrower
that Administrative Agent may reasonably deem necessary or desirable to enforce
any Account or other Collateral. SECTION IV. THE CLOSING; CONDITIONS PRECEDENT
TO EACH ADVANCE 4.1 Conditions to the Closing. The Closing of this Agreement is
subject to the following conditions precedent (all instruments, documents and
agreements to be in form and substance satisfactory to Administrative Agent and
Administrative Agent’s counsel): (a) Loan Documents, Resolutions, Opinions, and
Other Documents. Borrower shall have delivered, or caused to be delivered, to
Administrative Agent the following, in each case in form and substance
satisfactory to Administrative Agent and its counsel: (i) this Agreement, the
Notes (other than the Note representing the Term Loan) and each of the other
Loan Documents all properly executed; (ii) if requested by Administrative Agent,
financing statements and each of the other documents to be executed and/or
delivered by Borrower, the Guarantors, or any other Person pursuant to this
Agreement; (iii) certified copies of (1) resolutions of Borrower and each
Guarantor’s board of directors or managing members (as applicable) authorizing
the execution, delivery and performance of this Agreement, the Notes to be
issued hereunder and each of the other Loan Documents required to be delivered
by such applicable party and (2) Borrower’s and each Guarantor’s articles or
certificate of incorporation and by-Laws or certificate of formation and
shareholders’ agreement or operating agreement, as applicable; (iv) an
incumbency certificate for Borrower and each Guarantor identifying all
Authorized Officers, with specimen signatures; (v) a written opinion or opinions
of Borrower’s independent counsel addressed to Administrative Agent and the
Lenders and opinions of such other counsel as Administrative Agent deems
reasonably necessary; (vi) satisfactory audited consolidated financial
statements of Borrower for the two most recent fiscal years ended prior to the
Closing Date as to which such financial statements are available, (ii)
satisfactory unaudited interim consolidated financial statements of Borrower for
each fiscal quarter ended subsequent to the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available and (iii) satisfactory financial
statement projections through and including Borrower’s 2021 fiscal year,
together with such information as Administrative Agent and the Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections);



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen046.jpg]
44 (vii) such other financial statements, reports, certifications and other
operational information as the Lenders may reasonably require, satisfactory in
all respects to the Lenders; (viii) certification by the president of Borrower
that there has not occurred any Borrower Material Adverse Effect since June 18,
2015; (ix) payment by Borrower of all fees including, without limitation, the
Facility Fee, any fees payable under the Administrative Agent fee letter, and
all of Administrative Agent’s and each Lender’s fees and expenses associated
with this Agreement; (x) searches and certificates required under Section 3.4;
(xi) the Multi-Party Agreement together with any required consent of the SBA;
(xii) the documents set forth on Administrative Agent’s closing checklist
previously furnished to Borrower; (xiii) such other documents reasonably
required by Administrative Agent. (b) Absence of Certain Events. On the Closing
Date, no Default or Event of Default hereunder, or under any other agreement
between Borrower, any Guarantor or any Affiliate of any of them and any Lender
or Administrative Agent, shall have occurred and be continuing. (c) Warranties
and Representations at Closing. The warranties and representations contained in
Section 5 of this Agreement as well as any other Section of this Agreement shall
be true and correct in all respects on the Closing Date with the same effect as
though made on and as of that date. Borrower shall not have taken any action or
permitted any condition to exist which would have been prohibited by any Section
hereof. (d) Compliance with this Agreement. Borrower shall have performed and
complied with all agreements, covenants and conditions contained herein
including, without limitation, the provisions of Sections 6 and 7 hereof, which
are required to be performed or complied with by Borrower before or at the
Closing Date. (e) Officers’ Certificate. Administrative Agent shall have
received a certificate dated the Closing Date and signed by the chief financial
officer of Borrower and Parent certifying that all of the conditions specified
in this Section have been fulfilled. 4.2 The Closing. Subject to the conditions
of this Section, Advances shall be available on such date (the “Closing Date”)
and at such time as may be mutually agreeable to the parties contemporaneously
with the execution hereof (the “Closing”) at Administrative Agent’s office at
299 Park Avenue, New York, NY 10171.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen047.jpg]
45 4.3 Waiver of Rights. By consummating the Closing hereunder, or by making
Advances hereunder, no Lender thereby waives a breach of any warranty or
representation made by Borrower hereunder or under any agreement, document, or
instrument delivered to the Lenders or Administrative Agent or otherwise
referred to herein, and any claims and rights of the Lenders or Administrative
Agent resulting from any breach or misrepresentation by Borrower are
specifically reserved by the Lenders and Administrative Agent. 4.4 Conditions to
the Making of Each Advance. The making of each Advance hereunder is subject to
the fulfillment of the following conditions precedent in a manner satisfactory
in form and substance to Administrative Agent and its counsel: (a) Compliance.
Borrower shall have complied and shall then be in compliance with all terms,
covenants, conditions and provisions of this Agreement and the other Loan
Documents that are binding upon it. (b) Borrowing Base. Borrower shall have
furnished all Borrowing Base Certificates required by Section 6.8(a) and as
evidence thereof, Borrower shall have furnished to Administrative Agent such
reports, schedules, certificates, records and other papers as may be requested
by Administrative Agent, and Borrower shall be in compliance with the provisions
of this Agreement both immediately before and immediately after the making of
the Advance requested. The aggregate outstanding balance of the Loan immediately
after giving effect to such Advance shall not exceed the Borrowing Base. (c)
Default. No Event of Default or Default shall exist hereunder. (d)
Representations and Warranties. The representations and warranties of Borrower
contained among the provisions of this Agreement shall be true and with the same
effect as though such representations and warranties had been made at the time
of the making of, and of the request for, such Advance. (e) Adverse Change. No
Material Adverse Effect shall have occurred that would, in the good faith
judgment of Administrative Agent, have a material adverse effect on Borrower or
materially impair the ability of Borrower to pay or perform any of the Secured
Obligations. (f) Legal Matters. All legal documents incident to such Advance
shall be reasonably satisfactory to counsel for Administrative Agent. (g)
Eligibility Requirements. Each Financed Guaranteed Loan and each Financed
Non-Guaranteed Loan shall be an Eligible SBA 7(a) Loan. SECTION V.
REPRESENTATIONS AND WARRANTIES To induce the Lenders and Administrative Agent to
complete the Closing and make the Loan to Borrower, Borrower warrants and
represents to the Lenders and Administrative Agent that: 5.1 Corporate
Organization and Validity.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen048.jpg]
46 (a) Borrower: (i) is a limited liability company, duly organized and validly
existing under the Laws of the state of New York; (ii) has the appropriate power
and authority to operate its business and to own its Property; and (iii) is duly
qualified, is validly existing and in good standing and has lawful power and
authority to engage in the business it conducts in each state where the nature
and extent of its business requires qualification, except where the failure to
so qualify does not nor could not reasonably be predicted to have a Material
Adverse Effect. A list of all states and other jurisdictions where Borrower is
qualified to do business is shown on Schedule 5.1 attached hereto and made part
hereof. (b) The making and performance of this Agreement and the other Loan
Documents will not violate any Law, government rule or regulation, court or
administrative order or other such order, or the articles or organization or
other governing documents of Borrower, or of Borrower’s shareholder’s agreement,
operating agreement or partnership agreement, as applicable, or violate or
result in a default (immediately or with the passage of time) under any
contract, agreement or instrument to which Borrower is a party, or by which
Borrower is bound. Borrower is not in violation of any term of any agreement or
instrument to which it is a party or by which it may be bound which violation
has caused or is reasonably likely to cause a Material Adverse Effect, or of its
articles or organization or other governing documents, or of Borrower’s
operating agreement or partnership agreement, as applicable. (c) Borrower has
all requisite power and authority to enter into and perform this Agreement and
to incur the obligations herein provided for, and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement, and the
other Loan Documents as applicable. (d) This Agreement, the Notes to be issued
hereunder and all of the other Loan Documents, when delivered, will be valid and
binding upon Borrower, and enforceable in accordance with their respective terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles. 5.2 Places of
Business. The only places of business of Borrower, and the places where Borrower
keeps and intends to keep its Property, are at the addresses shown on Schedule
5.2 attached hereto. 5.3 Pending Litigation. There are no judgments or judicial
or administrative orders or proceedings pending, or to the knowledge of
Borrower, threatened, against Borrower in any court or before any Governmental
Authority relating to a claim in excess of $100,000 (except for any proceeding
relating to any license or seeking injunctive relief as to which no dollar
threshold shall apply) except as shown on Schedule 5.3 attached hereto, other
than counterclaims arising solely out of routine collection matters brought by
Borrower against any Person. To the knowledge of Borrower, there are no
investigations (civil or criminal) pending or threatened against Borrower in any
court or before any Governmental Authority. Borrower is not in default with
respect to any order of any Governmental Authority. To the knowledge of
Borrower, no shareholder or executive officer of Borrower has been indicted in
connection with or convicted of engaging in any criminal conduct, or is
currently subject to any lawsuit or proceeding or under



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen049.jpg]
47 investigation in connection with any anti-racketeering or other conduct or
activity which may result in the forfeiture of any property to any Governmental
Authority. 5.4 Title to Properties. Borrower has good and marketable title in
fee simple (or its equivalent under applicable Law) to all the Property it
purports to own, free from Liens and free from the claims of any other Person,
except for Permitted Liens. 5.5 Governmental Consent. Neither the nature of
Borrower or of its business or Property, nor any relationship between Borrower
and any other Person, nor any circumstance affecting Borrower in connection with
the issuance or delivery of this Agreement, the Notes or any other Loan
Documents is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority on the
part of Borrower (other than with respect to the SBA). 5.6 Taxes. All tax
returns required to be filed by Borrower in any jurisdiction have been filed,
and all taxes, assessments, fees and other governmental charges upon Borrower,
or upon any of its Property, income or franchises, which are shown to be due and
payable on such returns have been paid, except for those taxes being contested
in good faith with due diligence by appropriate proceedings for which
appropriate reserves have been maintained under GAAP and as to which no Lien has
been entered. Borrower is not aware of any proposed additional tax assessment or
tax to be assessed against or applicable to Borrower. 5.7 Financial Statements.
The audited consolidated financial statements of Parent as at and for the year
ended December 31, 2015 (complete copies of which have been delivered to the
Lenders and Administrative Agent), and the interim consolidated financial
statements of Parent as at and for the three-month and nine-month periods ended
September 30, 2016 have been prepared in accordance with GAAP and present fairly
the financial position of Parent as of such dates and the results of its
operations for such periods. The Fiscal Year for Parent and Borrower currently
ends on December 31. Borrower’s federal tax identification number and state
organizational identification number for UCC purposes are as shown on Schedule
5.7 attached hereto. All projections provided to the Lenders and Administrative
Agent represent Borrower’s best estimate of Borrower’s (and Parent’s or any
consolidated entity’s) consolidated future financial performance as of the date
thereof and the assumptions contained therein are believed by Borrower to be
fair and reasonable in light of current business conditions. 5.8 Full
Disclosure. The financial statements referred to in Section 5.7 of this
Agreement do not, nor does any other written statement of Borrower to the
Lenders and Administrative Agent in connection with the negotiation of the Loan,
contain any untrue statement of a material fact. Such statements do not omit a
material fact, the omission of which would make the statements contained therein
misleading. There is no fact known to Borrower which has not been disclosed in
writing to the Lender and Administrative Agent which has or is reasonably likely
to have a Material Adverse Effect. 5.9 Subsidiaries. Borrower does not have any
Subsidiaries or Affiliates, except as shown on Schedule 5.9 attached hereto.
5.10 Investments, Guarantees, Contracts, etc.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen050.jpg]
48 (a) Borrower does not own or hold equity, long term debt or other Investments
in any other Person, except as shown on Schedule 5.10(a) attached hereto. (b)
Borrower has not entered into any leases for real or personal Property (whether
as landlord or tenant or lessor or lessee), except as shown on Schedule 5.10(b)
attached hereto. (c) Borrower is not a party to any contract or agreement, or
subject to any charter or other corporate restriction, which has or is
reasonably likely to have a Material Adverse Effect. (d) Borrower, except as
otherwise specifically provided in this Agreement, has not agreed or consented
to cause or permit any of its Property whether now owned or hereafter acquired
to be subject in the future (upon the happening of a contingency or otherwise),
to a Lien not permitted by this Agreement. 5.11 Government Regulations, etc. (a)
The use of the proceeds of and Borrower’s issuance of the Notes will not
directly or indirectly violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulations issued pursuant
thereto, including, without limitation, Regulations U, T and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. Borrower does
not own or intend to carry or purchase any “margin stock” within the meaning of
said Regulation U. (b) Borrower has obtained all licenses, permits, franchises
or other governmental authorizations necessary for the ownership of its Property
and for the conduct of its business. (c) As of the date hereof, no employee
benefit plan (“Pension Plan”), as defined in Section 3(2) of ERISA, maintained
by Borrower or under which Borrower could have any liability under ERISA: (i)
has failed to meet the minimum funding standards established in Section 302 of
ERISA; (ii) has failed to comply in a material respect with all applicable
requirements of ERISA and of the Internal Revenue Code, including all applicable
rulings and regulations thereunder; (iii) has engaged in or been involved in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code which would subject Borrower to any material liability; or
(iv) has been terminated if such termination would subject Borrower to any
material liability. Borrower has not assumed, or received notice of a claim
asserted against Borrower for, withdrawal liability (as defined in Section 4207
of ERISA) with respect to any multi employer pension plan and is not a member of
any Controlled Group (as defined in ERISA). Borrower has timely made all
contributions when due with respect to any multi employer pension plan in which
it participates and no event has occurred triggering a claim against Borrower
for withdrawal liability with respect to any multi employer pension plan in
which Borrower participates. All Employee Benefit Plans and multi employer
pension plans in which Borrower participates are shown on Schedule 5.11(c)
attached hereto. (d) Borrower is not in violation of or receipt of written
notice that it is in violation of any applicable statute, regulation or
ordinance of the United States of America, or of



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen051.jpg]
49 any state, city, town, municipality, county or of any other jurisdiction, or
of any agency, or department thereof, (including, without limitation,
Environmental Laws or government procurement regulations), a violation of which
causes or is reasonably likely to cause a Material Adverse Effect. (e) Borrower
(and each Guarantor) is current with all reports and documents required to be
filed with any state or federal securities commission or similar agency and is
in full compliance in all material respects with all applicable rules and
regulations of such commissions. 5.12 Business Interruptions. Within five (5)
years prior to the date hereof, none of the business, Property or operations of
Borrower has been materially and adversely affected in any way by any casualty,
strike, lockout, combination of workers, order of the United States of America,
or any state or local government, or any political subdivision or agency
thereof, directed against Borrower. There are no pending or, to Borrower’s
knowledge, threatened labor disputes, strikes, lockouts or similar occurrences
or grievances affecting Borrower. No labor contract of Borrower is scheduled to
expire prior to May 16, 2019. 5.13 Names and Intellectual Property. (a) Within
five (5) years prior to the Closing Date, Borrower has not conducted business
under or used any other name (whether corporate or assumed) except for the names
shown on Schedule 5.13(a) attached hereto. Except to the extent that Borrower
may conduct business under a name utilizing the word “Newtek” the ownership of
which is with Parent, Borrower is the sole owner of all names listed on such
Schedule 5.13(a) and any and all business done and all invoices issued in such
trade names are Borrower’s sales, business and invoices. Each trade name of
Borrower, including business conducted under a name utilizing the word “Newtek”,
represents a division or trading style of Borrower and not a separate Subsidiary
or Affiliate or independent entity. (b) All trademarks, service marks, patents
or copyrights which Borrower uses, plans to use or has a right to use are shown
on Schedule 5.13(b) attached hereto and Borrower has the legal authority to use
such intellectual property in the conduct of its business. Borrower is not in
violation of any rights of any other Person with respect to such Property. (c)
Except as shown on Schedule 5.13(c) attached hereto: (i) Borrower does not
require any copyrights, patents, trademarks or other intellectual property, or
any license(s) to use any patents, trademarks or other intellectual property
(other than software licenses generally available) in order to provide services
to its customers in the ordinary course of business; and (ii) the Lenders and
Administrative Agent will not require any copyrights, patents, trademarks or
other intellectual property or any licenses to use the same in order to provide
such services after the occurrence of an Event of Default. 5.14 Other
Associations. Borrower has not engaged in, nor has it any interest in, any joint
venture or partnership with any other Person except as shown on Schedule 5.14
attached hereto. 5.15 Environmental Matters. Except as shown on Schedule 5.15
attached hereto:



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen052.jpg]
50 (a) To Borrower’s knowledge after due inquiry, no Property presently owned,
leased or operated by Borrower contains, or has previously contained, any
Hazardous Substances in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could give rise to liability under, any
Environmental Law. (b) To Borrower’s knowledge after due inquiry, Borrower is in
compliance, and, for the duration of all applicable statutes of limitations
periods, has been in compliance with all applicable Environmental Laws, and
there is no contamination at, under or about any properties presently owned,
leased, or operated by Borrower or violation of any Environmental Law with
respect to such properties which could reasonably be expected to interfere with
any of their continued operations or reasonably be expected to impair the fair
saleable value thereof. (c) Borrower has not received any notice of violation,
alleged violation, non- compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws and Borrower has no
knowledge that any such notice will be received or is being threatened. (d)
Hazardous Substances have not been transported or disposed of in a manner or to
a location which are reasonably likely to give rise to liability of Borrower
under any Environmental Law. (e) No judicial proceeding or governmental or
administrative action is pending, or to the knowledge of Borrower, threatened
under any Environmental Law to which Borrower is, or to Borrower’s knowledge
will be, named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding, the implementation of which is reasonably
likely to have a Material Adverse Effect on Borrower’s business, financial
condition, Property or prospects under any Environmental Law. 5.16 Regulation O.
No director, executive officer or principal shareholder of Borrower or any
Guarantor is a director, executive officer or principal shareholder of any
Lender or Administrative Agent. For the purposes hereof the terms “director”
“executive officer” and “principal shareholder” (when used with reference to any
Lender or Administrative Agent), have the respective meanings assigned thereto
in Regulation O issued by the Board of Governors of the Federal Reserve System.
5.17 Capital Stock. The authorized and outstanding Capital Stock of Borrower is
as shown on Schedule 5.17 attached hereto. All of the Capital Stock of Borrower
has been duly and validly authorized and issued and is fully paid and
non-assessable and has been sold and delivered to the holder thereof in
compliance with, or under valid exemption from, all Federal and state Laws and
the rules and regulations of all Governmental Authorities governing the sale and
delivery of securities. Except for the rights and obligations shown on Schedule
5.17, there are no subscriptions, warrants, options, calls, commitments, rights
or agreements by which Borrower or any of the shareholders of Borrower is bound
relating to the issuance, transfer, voting or redemption of shares of its
Capital Stock or any pre-emptive rights held by any Person with respect to the
shares of Capital Stock of Borrower. Except as shown on Schedule 5.17, Borrower
has not issued any securities convertible into or exchangeable for shares of its
Capital



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen053.jpg]
51 Stock or any options, warrants or other rights to acquire such shares or
securities convertible into or exchangeable for such shares. 5.18 Solvency.
After giving effect to the transactions contemplated under this Agreement,
Borrower is solvent, is able to pay its debts as they become due, and has
capital sufficient to carry on its business and all businesses in which it is
about to engage, and now owns Property having a value both at fair valuation and
at present fair salable value greater than the amount required to pay Borrower’s
debts. Borrower will not be rendered insolvent by the execution and delivery of
this Agreement or any of the other Loan Documents executed in connection with
this Agreement or by the transactions contemplated hereunder or thereunder. 5.19
Perfection and Priority. This Agreement and the other Loan Documents are
effective to create in favor of Administrative Agent for the benefit of the
Secured Parties legal, valid, enforceable and perfected first priority Liens in
all right, title and interest of Borrower in the Collateral, superior in right
to any and all other Liens, existing or future. 5.20 Commercial Tort Claims. As
of the Closing Date, Borrower is not a party to any Commercial Tort Claims,
except as shown on Schedule 3.1(a)(xiv) attached hereto. 5.21 Letter of Credit
Rights. As of the Closing Date, Borrower has no rights under an outstanding
letter of credit, except as shown on Schedule 5.21 attached hereto. 5.22 Deposit
Accounts. All deposit accounts of Borrower are shown on Schedule 5.22 attached
hereto. 5.23 Preferred Lender Status. As of the Closing Date, Borrower has been
approved as and continues to be a preferred lender under the SBA’s Preferred
Lender Program in accordance with the SBA Rules and Regulations. Borrower has
not been advised, and has no reason to believe, that it will not continue to be
such a preferred lender after the Closing Date. 5.24 OFAC. Borrower and each
Subsidiary of the Borrower is and will remain in compliance in all material
respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. Neither Borrower nor any Subsidiary or
Affiliate of Borrower (i) is a Person designated by the U.S. government on the
list of the Specially Designated Nationals and Blocked Persons (the “SDN List”)
with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law. 5.25 Patriot Act. Borrower, each of its Subsidiaries and each of their
Affiliates are in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen054.jpg]
52 regulations of the United States Treasury Department (31 CFR, Subtitle B
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977. SECTION VI. BORROWER’S AFFIRMATIVE
COVENANTS Borrower covenants that until all of the Secured Obligations are paid
and satisfied in full, that: 6.1 Payment of Taxes and Claims. Borrower shall
pay, before they become delinquent, all taxes, assessments and governmental
charges, or levies imposed upon it, or upon Borrower’s Property, and all claims
or demands of materialmen, mechanics, carriers, warehousemen, landlords and
other Persons, entitled to the benefit of statutory or common Law Liens which,
in any case, if unpaid, would result in the imposition of a Lien upon its
Property; provided, however, that Borrower shall not be required to pay any such
tax, assessment, charge, levy, claim or demand if the amount, applicability or
validity thereof, shall at the time, be contested in good faith and by
appropriate proceedings by Borrower, and if Borrower shall have set aside on its
books adequate reserves in respect thereof, if so required in accordance with
GAAP; which deferment of payment is permissible so long as no Lien other than a
Permitted Lien has been entered and Borrower’s title to, and its right to use,
its Property are not materially adversely affected thereby. 6.2 Maintenance of
Properties and Corporate Existence. (a) Property. Borrower shall maintain its
Property in good condition (normal wear and tear excepted) make all necessary
renewals, replacements, additions, betterments and improvements thereto and will
pay and discharge when due the cost of repairs and maintenance to its Property,
and will pay all rentals when due for all real estate leased by Borrower. (b)
Property Insurance, Public and Products Liability Insurance. Borrower shall
maintain insurance (i) on all insurable tangible Property against fire, flood,
casualty and such other hazards (including, without limitation, extended
coverage, workmen’s compensation, boiler and machinery, with inflation coverage
by endorsement) and (ii) against public liability, product liability and
business interruption, in each case in such amounts, with such deductibles and
with such insurers as are customarily used by companies operating in the same
industry and geographic area as Borrower. At or prior to Closing, Borrower shall
furnish Administrative Agent with duplicate original policies of insurance or
such other evidence of insurance as Administrative Agent may require, and any
certificates of insurance shall be issued on Accord Form-27. In the event
Borrower fails to procure or cause to be procured any such insurance or to
timely pay or cause to be paid the premium(s) on any such insurance,
Administrative Agent may do so for Borrower, but Borrower shall continue to be
liable for the same. The policies of all



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen055.jpg]
53 such casualty insurance shall contain standard Lender’s Loss Payable Clauses
(and, with respect to liability and interruption insurance, additional insured
clauses) issued in favor of Administrative Agent under which all losses
thereunder shall be paid to Administrative Agent for the benefit of the Secured
Parties as Administrative Agent’s interest may appear. Such policies shall
expressly provide that the requisite insurance cannot be altered or canceled
without thirty (30) days prior written notice to Administrative Agent and shall
insure Administrative Agent notwithstanding the act or neglect of Borrower. With
respect to any single claim which exceeds $500,000 or any series of claims in
any twelve month period which in the aggregate exceeds $1,500,000, Borrower
hereby appoints Administrative Agent as Borrower’s attorney-in- fact,
exercisable at Administrative Agent’s option to endorse any check which may be
payable to Borrower in order to collect the proceeds of such insurance and any
amount or amounts collected by Administrative Agent pursuant to the provisions
of this Section may be applied by Administrative Agent, in its sole discretion,
to any Secured Obligations or to repair, reconstruct or replace the loss of or
damage to Collateral as Administrative Agent in its discretion may from time to
time determine. Borrower further covenants that all insurance premiums owing
under its current policies have been paid. Borrower shall notify Administrative
Agent, immediately, upon Borrower’s receipt of a notice of termination,
cancellation, or non-renewal from its insurance company of any such policy. In
addition Borrower shall, consistent with the requirements of the SBA, cause each
SBA 7(a) Loan Obligor to maintain Borrower as a named as additional insured or
loss payee, as appropriate, in all such policies. (c) Financial Records.
Borrower shall keep current and accurate books of records and accounts in which
full and correct entries will be made of all of its business transactions, and
will reflect in its financial statements adequate accruals and appropriations to
reserves, all in accordance with GAAP. Borrower shall not change its Fiscal Year
end date without the prior written consent of Administrative Agent. (d)
Corporate Existence and Rights. Borrower shall do (or cause to be done) all
things necessary to preserve and keep in full force and effect its existence,
good standing, rights and franchises. (e) Compliance with Laws. Borrower shall
be in compliance with any and all Laws, ordinances, governmental rules and
regulations, and court or administrative orders or decrees to which it is
subject, whether federal, state or local, (including, without limitation,
Environmental Laws and government procurement regulations) and shall obtain any
and all licenses, permits, franchises or other governmental authorizations
necessary to the ownership of its Property or to the conduct of its businesses,
which violation or failure to obtain causes or could cause a Material Adverse
Effect. Borrower shall timely satisfy all assessments, fines, costs and
penalties imposed (after exhaustion of all appeals, provided a stay has been put
in effect during such appeal) by any Governmental Authority against Borrower or
any Property of Borrower. Without limiting the foregoing, Borrower shall cause
the Required Procedures, the SBA 7(a) Note Receivable Documents and all actions
and transactions by Borrower in connection therewith (a) to comply with SBA
Rules and Regulations, and (b) to comply with all other requirements of all
applicable Laws except where the failure to comply with such other requirements
of any applicable Law reasonably could not be expected to result in a Material
Adverse Effect.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen056.jpg]
54 (f) Business Conducted. Borrower shall continue in the business presently
operated by it using its best efforts to maintain its customers and goodwill.
Borrower shall not engage, directly or indirectly, in any material respect in
any line of business materially different from the businesses conducted by
Borrower immediately prior to the Closing Date. 6.3 Litigation. Borrower shall
give prompt notice to Administrative Agent and each Lender of any litigation
claiming in excess of One Hundred Thousand Dollars ($100,000.00) from Borrower,
or which is reasonably likely to have a Material Adverse Effect. 6.4 Issue
Taxes. Borrower shall pay all taxes (other than taxes based upon or measured by
any Lender’s or Administrative Agent’s income or revenues or any personal
property tax), if any, in connection with the issuance of the Notes and the
recording of any lien documents. The obligations of Borrower hereunder shall
survive the payment of Borrower’s Secured Obligations hereunder and the
termination of this Agreement. 6.5 Bank Accounts. Borrower and each Guarantor
shall maintain its primary depository and disbursement account(s) with
Administrative Agent. 6.6 Employee Benefit Plans. Borrower shall (a) fund all of
its Pension Plan(s) in a manner that will satisfy the minimum funding standards
of Section 302 of ERISA, (b) furnish Administrative Agent and each Lender,
promptly upon Administrative Agent’s or any Lender’s request, with copies of all
reports or other statements filed with the United States Department of Labor,
the PBGC or the IRS with respect to all Pension Plan(s), or which Borrower, or
any member of a Controlled Group, may receive from the United States Department
of Labor, the IRS or the PBGC, with respect to all such Pension Plan(s), and (c)
promptly advise Administrative Agent and each Lender of the occurrence of any
reportable event (as defined in Section 4043 of ERISA, other than a reportable
event for which the thirty (30) day notice requirement has been waived by the
PBGC) or prohibited transaction (under Section 406 of ERISA or Section 4975 of
the Internal Revenue Code) with respect to any such Pension Plan(s) and the
action which Borrower proposes to take with respect thereto. Borrower will make
all contributions when due with respect to any multi employer pension plan in
which it participates and will promptly advise Administrative Agent and each
Lender upon (x) its receipt of notice of the assertion against Borrower of a
claim for withdrawal liability, (y) the occurrence of any event which, to
Borrower’s knowledge, would trigger the assertion of a claim for withdrawal
liability against Borrower, and (z) upon the occurrence of any event which, to
Borrower’s knowledge, would place Borrower in a Controlled Group as a result of
which any member (including Borrower) thereof may be subject to a claim for
withdrawal liability, whether liquidated or contingent. 6.7 Financial Covenants.
(a) Borrower shall not permit its Debt Service Coverage Ratio at any time to be
less than 1.25 to 1.00. (b) Borrower (on a stand-alone basis and without regard
to the combination or consolidation of any Subsidiary or Affiliate otherwise
permitted or required under GAAP) will



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen057.jpg]
55 have net income (as determined in accordance with GAAP except as provided in
the parenthetical above) for each Fiscal Quarter of Borrower of at least $1.00.
(c) Borrower shall not permit its Maximum Past Due Ratio as of the end of each
fiscal quarter to be greater than 7.5%. 6.8 Financial and Business Information;
Other Reports. Borrower shall deliver or cause to be delivered to Administrative
Agent and each Lender the following: (a) Financial Statements and Collateral
Reports. Such data, reports, statements and information, financial or otherwise,
as Administrative Agent or any Lender may reasonably request, including, without
limitation: (i) (A) Within forty five (45) days after the end of each Fiscal
Quarter (other than the last Fiscal Quarter in any Fiscal Year), financial
information regarding Parent and its consolidated subsidiaries, certified by the
Chief Financial Officer of Parent, consisting of consolidated (i) unaudited
balance sheets as of the close of such Fiscal Quarter and the related statements
of income and cash flows for that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter; (ii) unaudited statements of income and cash flows
for such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior year and on a trailing twelve month basis, and
(iii) including an income statement for Parent on a consolidated basis by
business segment as currently reported by Parent, all prepared in accordance
with GAAP (subject to normal year-end adjustments) and (B) within forty five
(45) days after the end of each Fiscal Quarter, the actual results of operations
of Borrower for the Fiscal Quarter, compared to the Projections for such Fiscal
Quarter. (ii) Within ninety (90) days after the end of each Fiscal Year, audited
financial statements for Parent and its Subsidiaries on a consolidated basis,
consisting of balance sheets, cash flow statements and statements (including
statements on a business segment basis) of income and retained earnings and,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which financial statements shall be prepared in accordance with
GAAP and certified without qualification, by an independent certified public
accounting firm of national standing and acceptable to Administrative Agent.
(iii) Within fifteen (15) days after the end of each Fiscal Month, Borrowing
Base Certificates, which shall include, among other things, detailed reporting
as to eligibility of Financed Guaranteed Loans and Financed Non-Guaranteed
Loans. (iv) Within forty five (45) days after the end of each Fiscal Quarter,
financial information regarding Borrower and its consolidated subsidiaries,
certified by the Chief Financial Officer of Borrower, consisting of consolidated
(i) unaudited balance sheets as of the close of such Fiscal Quarter and the
related statements of income and cash flows for that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter; (ii) unaudited statements of
income and cash flows for such Fiscal Quarter, setting forth in comparative form
the figures for the corresponding period in the prior year and on a trailing
twelve month basis, and (iii) including an income statement for Borrower on a
consolidated basis by business segment as currently reported by Parent, all as
prepared in accordance with GAAP (subject to normal year- end adjustments).



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen058.jpg]
56 (v) Within ninety (90) days after the end of each Fiscal Year, audited
financial statements for Borrower and its Subsidiaries on a consolidated basis,
consisting of balance sheets, cash flow statements and statements (including
statements on a business segment basis) of income and retained earnings and,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which financial statements shall be prepared in accordance with
GAAP and certified without qualification, by an independent certified public
accounting firm of national standing and acceptable to Administrative Agent.
(vi) Within ninety (90) days after the end of each Fiscal Year, three- year
projections for Parent and for Borrower, prepared in light of the past
operations of their respective businesses, but including future payments of
known contingent liabilities, prepared on a quarterly basis for the then current
Fiscal Year and annually for the following two years (“Projections”). The
Projections shall be based upon the same accounting principles as those used in
the preparation of the financial statements described above and the estimates
and assumptions stated therein, all of which Parent and Borrower each believe to
be reasonable and fair in light of current conditions and current facts known to
Parent and Borrower, as applicable, and reflect Parent’s and Borrower’s good
faith and reasonable estimates of the future financial performance of Parent and
Borrower, respectively, for the periods set forth therein. (b) Management
Letters. Within five (5) Business Days after receipt thereof by any Credit
Party, copies of all management letters, exception reports or similar letters or
reports received by such Credit Party from its independent certified public
accountants. (c) Governmental Reports. Borrower agrees that, if requested by
Administrative Agent or any Lender, it shall promptly furnish Administrative
Agent or such Lender with copies of all reports filed with any federal, state or
local Governmental Authority. (d) Notice of Event of Default. Promptly upon a
director or executive officer of Borrower obtaining knowledge of the existence
of any condition or event which constitutes a Default or an Event of Default
under this Agreement, Borrower shall provide Administrative Agent and each
Lender with a written notice specifying the nature and period of existence
thereof and what action Borrower is taking (and proposes to take) with respect
thereto. (e) Notice of Claimed Default. Promptly upon receipt by Borrower of a
notice of default, oral or written, given to Borrower by any creditor for
Indebtedness for borrowed money, or otherwise holding long term Indebtedness of
Borrower in excess of Fifty Thousand Dollars ($50,000.00), Borrower shall give
notice of the same to Administrative Agent and each Lender. (f) Securities and
Other Reports. If Borrower shall be required to file reports with the Securities
and Exchange Commission pursuant to Section 13(a) or 15(d) of the Securities
Exchange Act of 1934, as amended, Borrower shall promptly upon its becoming
available, provide Administrative Agent and each Lender with one copy of each
financial statement, report, notice or proxy statement sent by Borrower to
stockholders generally, and, a copy of each regular or periodic report, and any
registration statement, or prospectus in respect thereof, filed by Borrower with
any securities exchange or with federal or state securities and exchange
commissions or any successor agency.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen059.jpg]
57 6.9 Officers’ Certificates. Along with each set of financial statements and
or reports delivered to Administrative Agent and each Lender pursuant to Section
6.8 hereof, Borrower and each corporate Guarantor shall deliver to
Administrative Agent a certificate (“Compliance Certificate”) from the chief
financial officer, chief executive officer or president of Borrower and each
corporate Guarantor (and as to certificates accompanying the annual financial
statements of Borrower and each corporate Guarantor, also certified by
Borrower’s independent certified public accountant) setting forth: (a) Event of
Default. That the signer has reviewed the relevant terms of this Agreement, and
has made (or caused to be made under his/her supervision) a review of the
transactions and conditions of Borrower and each corporate Guarantor from the
beginning of the accounting period covered by the financial statements being
delivered therewith to the date of the certificate, and that such review has not
disclosed the existence during such period of any condition or event which
constitutes a Default or an Event of Default or, if any such condition or event
exists, specifying the nature and period of existence thereof and what action
Borrower and/or each corporate Guarantor has taken or proposes to take with
respect thereto. (b) Covenant Compliance; The information (including detailed
calculations) required in order to establish that Borrower is in compliance with
the requirements of Section 6.7 of this Agreement, as of the end of the period
covered by the financial statements delivered. 6.10 Audits and Inspection.
Borrower shall permit any of Administrative Agent’s or any Lender’s officers or
other representatives to visit and inspect upon reasonable notice during
business hours any of the locations of Borrower, to examine and audit all of
Borrower’s books of account, records, reports and other papers, to make copies
and extracts there from and to discuss its affairs, finances and accounts with
its officers, employees and independent certified public accountants all at
Borrower’s expense at the standard rates charged by Administrative Agent or such
Lender for such activities, plus Administrative Agent’s or such Lender’s
reasonable out-of- pocket expenses (all of which amounts shall be Expenses).
Borrower acknowledges that Administrative Agent intends to conduct such audits
at least twice annually. 6.11 Blocked Account. On or before the Closing Date and
until all Secured Obligations have been fully and finally paid, Borrower shall
establish a blocked account with Administrative Agent (a “Blocked Account”), and
deposit and/or shall cause to be deposited directly into such Blocked Account
all payments swept from the Trust Account in a manner consistent with the Cash
Management System. 6.12 Information to Participant. Administrative Agent and any
Lender may divulge to any participant, assignee, successor administrative agent,
or co-lender or prospective participant, assignee or co-lender it may obtain in
the Loan or any portion thereof, all information, and furnish to such Person
copies of any reports, financial statements, certificates, and documents
obtained under any provision of this Agreement, or related agreements and
documents. 6.13 Material Adverse Developments. Borrower agrees that immediately
upon obtaining knowledge of any development or other information outside the
ordinary course of business (and excluding matters of a general economic,
financial or political nature) which would reasonably be expected to have a
Material Adverse Effect it shall give to Administrative



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen060.jpg]
58 Agent and each Lender telephonic notice specifying the nature of such
development or information and such anticipated effect. In addition, such verbal
communication shall be confirmed by written notice thereof to Administrative
Agent and each Lender on the same day such verbal communication is made or the
next Business Day thereafter. 6.14 Places of Business. Borrower shall give
thirty (30) days prior written notice to Administrative Agent of any changes in
the location of any of their respective places of business, of the places where
records concerning their Accounts or where its Inventory are kept, or the
establishment of any new, or the discontinuance of any existing, place of
business; provided that Borrower may not establish any place of business outside
of the United States. 6.15 Commercial Tort Claims. Borrower will immediately
notify Administrative Agent and each Lender in writing in the event that
Borrower becomes a party to or obtains any rights with respect to any Commercial
Tort Claim. Such notification shall include information sufficient to describe
such Commercial Tort Claim, including, but not limited to, the parties to the
claim, the court in which the claim was commenced, the docket number assigned to
such claim, if any, and a detailed explanation of the events that gave rise to
the claim. Borrower shall execute and deliver to Administrative Agent and each
Lender all documents and/or agreements necessary to grant Administrative Agent
for the benefit of the Secured Parties a security interest in such Commercial
Tort Claim to secure the Secured Obligations. Borrower authorizes Administrative
Agent to file (without Borrower’s signature) initial financing statements or
amendments, as Administrative Agent deems necessary to perfect its security
interest in the Commercial Tort Claim. 6.16 Letter of Credit Rights. Borrower
shall provide Administrative Agent and each Lender with written notice of any
letters of credit for which Borrower is the beneficiary. Borrower shall execute
and deliver (or cause to be executed or delivered) to Administrative Agent and
each Lender, all documents and agreements as Administrative Agent may require in
order to obtain and perfect its security interest in such letters of credit.
6.17 Inter-Company and Shareholder Loans. All inter-company loans to Borrower
from a Guarantor or from any officer, director or employee, or affiliates shall
be subordinate to this Loan pursuant to a subordination agreement in form and
substance satisfactory to Administrative Agent. 6.18 Separateness Covenant.
Borrower agrees and covenants that: (a) Borrower will maintain Borrower’s
separate existence and identity and will take reasonable steps to make it
apparent to third parties that Borrower is an entity with assets (in particular
the Pledged Shares (as defined in the Pledge Agreements)) and liabilities
distinct from those of each Guarantor. (b) Not in limitation of the generality
of the foregoing, Borrower agrees as follows: (i) Borrower will not
inadvertently commingle its assets in any material respects with those of any
other Person and shall take all reasonable steps to maintain its



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen061.jpg]
59 assets in a manner that facilitates their identification and segregation from
those of each Guarantor; (ii) Borrower shall take all reasonable steps to
prevent any of Borrower’s funds from at any time being pooled with any funds of
each Guarantor and shall not maintain joint bank accounts or other depository
accounts to which Guarantors have access; (iii) Borrower will conduct its
business in its own name and from an office separate (or otherwise internally
distinguishable) from that of Guarantors; (iv) Borrower will maintain separate
corporate records and books of account from those of any other Person; (v)
Borrower will maintain separate financial statements from those of any other
Person; provided, however, financial information about Borrower may be contained
in consolidated financial statements issued by Parent; (vi) Borrower will pay
its own liabilities, including the salaries of its own employees, consultants
and agents and any liabilities referred to in clause (vii) below, from its own
funds and bank accounts; (vii) Borrower will compensate Guarantors at market
rates for any services that such parties render to Borrower (which services may
be evidenced on the financial statements of Borrower, Parent and other
Affiliates of Borrower by the allocation of overhead by Parent or such other
Affiliates of Borrower to Borrower); and (viii) Borrower will observe the
formalities of a limited liability company in all material respects. 6.19
Borrower as Servicer. Borrower shall at its own expense service all of the SBA
7(a) Note Receivables, including (i) the billing, posting and maintaining of
complete records applicable thereto, and (ii) subject to applicable SBA Rules
and Regulations, the taking of such action with respect thereto as Borrower may
deem advisable. 6.20 Negotiable Collateral. Borrower shall cause the original of
each SBA 7(a) Loan Note to be delivered to FTA or such other Person designated
in accordance with the Multi-Party Agreement and to be dealt with as provided
therein. Subject to the Multi-Party Agreement, in the event that any other
Collateral, including proceeds, is evidenced by or consists of collateral
readily negotiable, and if and to the extent that perfection or priority of
Administrative Agent’s security interest is dependent on or enhanced by
possession, Borrower, immediately upon the request of Administrative Agent,
shall endorse and deliver physical possession of such negotiable collateral to
Administrative Agent. 6.21 Collection of SBA 7(a) Note Receivables, Accounts,
General Intangibles and Chattel Paper. Subject in each case to the Multi-Party
Agreement, at any time after the occurrence and during the continuation of a
Default or Event of Default under this Agreement or any other Loan Document,
Administrative Agent, any Lender or Administrative Agent’s or any Lender’s
designee may (a) notify SBA 7(a) Loan Obligors or other obligors that SBA 7(a)
Note



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen062.jpg]
60 Receivables, Accounts, Chattel Paper, or General Intangibles have been
assigned to Administrative Agent for the benefit of the Secured Parties or that
Administrative Agent has a security interest therein, or (b) collect the SBA
7(a) Loan Receivables, Accounts, Chattel Paper or General Intangibles directly
and charge the collection costs and expenses to the Loan Account. Subject in
each case to the Multi-Party Agreement, Borrower agrees that it will hold in
trust for Administrative Agent, as Administrative Agent’s trustee, any payments
with respect to or in connection with SBA 7(a) Note Receivables or SBA 7(a) Note
Receivable Collateral that it receives and immediately will deliver said
payments with respect to or in connection with SBA 7(a) Note Receivables or SBA
7(a) Note Receivable Collateral to a replacement servicer appointed or approved
by the SBA or, at the request of Administrative Agent with the SBA’s consent to
Administrative Agent, in each case, in their original form as received by
Borrower. 6.22 Records. Borrower shall maintain accurate and materially complete
records regarding all SBA 7(a) Note Receivables, including without limitation
all SBA 7(a) Note Receivables which have been guaranteed by the principals of
the respective SBA 7(a) Loan Obligors; provided that in no event shall such
records fail to comply with the requirements of the SBA Rules and Regulations.
6.23 Due Diligence. Borrower shall cooperate fully with Administrative Agent and
each Lender in connection with Administrative Agent’s and each Lender’s due
diligence, from time to time, with respect to property proposed by Borrower as
Collateral and SBA 7(a) Note Receivable Collateral. Administrative Agent and
each Lender shall be entitled to procure such appraisals, brokers’ price
opinions, lien search reports, tax filing reports, title reports, evaluations or
other reports, certifications or information as it may require in connection
with its evaluation or re-evaluation of any Collateral. 6.24 Multi-Party
Agreement; Trust Account Agreement; Blocked Account Agreement. Borrower shall
comply in a timely manner with all of its obligations and agreements under the
Multi-Party Agreement, the Trust Account Agreement, the Blocked Account
Agreement and any other Control Agreement, including without limitation,
providing complete and accurate instructions, in accordance with the terms of
the Blocked Account Agreement and the other Control Agreements. 6.25 REO
Property. Promptly upon acquisition of any REO Property, the applicable Credit
Party shall execute (or cause to be executed) such deeds of trust, mortgages and
other documentation with respect to such Credit Party’s interest in such REO
Property, and to the extent, if any, required by SBA Rules and Regulations,
obtain and deliver or cause to be delivered to Administrative Agent and each
Lender, an appraisal that is compliant with the requirements of FIRREA, a
mortgagee policy of title insurance, environmental report, engineering report or
other documentation as Administrative Agent or such Lender may reasonably
request in connection therewith. 6.26 Foreclosure (or Deed in Lieu) Regarding
SBA 7(a) Note Receivable Collateral. Borrower shall notify Administrative Agent
of sending or recording any notice of default on a SBA 7(a) Note Receivable
within fifteen (15) days of such sending or recording, and notify Administrative
Agent thereof in writing with each Borrowing Base Certificate delivered to
Administrative Agent. Borrower shall also notify Administrative Agent in writing
with each



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen063.jpg]
61 Borrowing Base Certificate delivered to Administrative Agent, the date upon
which any notice of foreclosure sale was recorded and the initial date set for
related foreclosure sale. In the case of a notice of foreclosure sale, Borrower
will also notify Administrative Agent in writing of the recordation of any
related notice of trustee sale within five (5) days of recordation thereof, and
include in such notice the date first set for sale. Promptly upon consummation
of any such foreclosure or trustee sale, or any deed or bill of sale in lieu of
foreclosure, retention of collateral in satisfaction of debt or similar
transaction, Borrower shall deliver to Administrative Agent true and complete
copies of all documentation executed (in the case of notices, postings and the
like), or to be executed (in the case of deeds, bills of sale or other documents
related to consummation of such transaction or transfer of such property), by
Borrower in respect thereof. In the event Borrower intends or expects, by means
of any such foreclosure, deed or bill of sale in lieu of foreclosure, retention
of collateral in satisfaction of debt or similar transaction, to acquire title
to any personal property included in the SBA 7(a) Note Receivable Collateral,
Borrower shall, contemporaneously upon acquiring such title, execute and deliver
to Administrative Agent such security agreements, financing statements or other
documents as may be required by Administrative Agent and the Lenders in order to
maintain Administrative Agent’s interest therein (Borrower hereby appoints
Administrative Agent as its attorney-in-fact, and grants Administrative Agent
for the benefit of the Secured Parties a special power of attorney, coupled with
an interest, to execute any such security agreements, financing statements or
other documents, in Borrower’s name and on its behalf, and file and record same
as required to perfect Administrative Agent’s interest therein). If permitted by
applicable SBA Rules and Regulations, Borrower will not acquire title to, or
take possession of, any such real property unless Borrower has determined, based
on an environmental site assessment prepared by a credentialed consultant
acceptable to Administrative Agent who regularly conducts environmental audits,
either that such real property, including all improvements thereon, is in
compliance with all applicable Environmental Laws and that there are no
circumstances present on such real property relating to the use, management or
disposal of any Hazardous Materials for which investigation, testing,
monitoring, containment, clean-up or remediation could be required under any
Environmental Law, or that the cost of any such actions is justified and
appropriate in relation to the liquidation value of such real property. 6.27
Eligible SBA 7(a) Note Receivables. With regard to Financed Guaranteed Loans and
Financed Non-Guaranteed Loans: (a) each related SBA 7(a) Guaranteed Note
Receivable and each related SBA 7(a) Non-Guaranteed Note Receivable, as
applicable, will (i) represent bona fide existing obligations created by the
lending of money by Borrower to SBA 7(a) Loan Obligors in the ordinary course of
Borrower’s business, (ii) be unconditionally owed to Borrower without defenses,
disputes, offsets or counterclaims, or rights of return or cancellation and is
secured by SBA 7(a) Note Receivable Collateral in accordance with the Required
Procedures, and (iii) be documented on Approved Forms in accordance with the
Required Procedures. Unless otherwise clearly disclosed to Administrative Agent
in writing prior to submission to Administrative Agent for evaluation for
eligibility, Borrower will not have received notice of (a) actual or imminent
bankruptcy, insolvency, or material impairment of the financial condition of any
SBA 7(a) Loan Obligor regarding any such SBA 7(a) Guaranteed Note Receivable or
any such SBA 7(a) Non-Guaranteed Note Receivable or (b) actual or threatened
litigation regarding the validity or enforceability of any such SBA 7(a)
Guaranteed Note Receivable or any such SBA 7(a) Non-Guaranteed Note Receivable
or the validity, enforceability or priority of any such SBA 7(a) Note Receivable
Collateral. With respect to each such SBA 7(a) Guaranteed Note



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen064.jpg]
62 Receivable and each such Eligible SBA 7(a) Non-Guaranteed Note Receivable,
Borrower will, no later than the respective funding date of the related Financed
Guaranteed Loan or Financed Non-Guaranteed Loan, as applicable, have taken the
steps required to perfect Borrower’s Liens in any SBA 7(a) Note Receivable
Collateral for such SBA 7(a) Guaranteed Note Receivable or such SBA 7(a)
Non-Guaranteed Note Receivable, as applicable, against the applicable SBA 7(a)
Loan Obligor in all applicable jurisdictions. Unless otherwise clearly disclosed
to Administrative Agent in writing prior to or simultaneously with submission to
Administrative Agent for evaluation for eligibility, Borrower represents that it
will be the sole legal and beneficial owner of each such SBA 7(a) Guaranteed
Note Receivable, and that no participation interest or other ownership interest
(legal, beneficial or otherwise) has been sold or is otherwise outstanding with
respect thereto. 6.28 Compliance. The Required Procedures, the SBA 7(a) Note
Receivable Documents and all actions and transactions by Borrower in connection
therewith will comply in all material respects with all Applicable Laws.
Borrower covenants and agrees that each Financed Guaranteed Loan and each
Financed Non-Guaranteed Loan shall comply with the following: (a) all conditions
precedent to the effectiveness of the guaranty of the SBA and all other
obligations of the SBA under Applicable Laws with respect thereto shall have
been met; (b) Borrower shall have perfected its security interests and Liens in
and to all underlying collateral; (c) it shall conform to all SBA Rules and
Regulations; and (d) it shall have been originated by Borrower. 6.29
Intellectual Property. Borrower agrees as follows: (iv) it will notify
Administrative Agent immediately if it knows, or has reason to know, that any
application or registration relating to any Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding Borrower’s ownership of, or the validity of, any
Intellectual Property or Borrower’s right to register the same or to own and
maintain the same; (v) whenever Borrower, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, it shall report such filing to
Administrative Agent within five (5) Business Days thereafter. Upon request of
Administrative Agent, Borrower, promptly but in any event no later than three
(3) Business Days after such request, will execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as
Administrative Agent may request to evidence Administrative Agent’s security
interest, for the benefit of the Secured Parties, in any Copyright, Patent or
Trademark and the goodwill and general intangibles of Borrower relating thereto
or represented thereby including, without limitation, a copyright security
agreement, patent security agreement and/or a trademark security agreement in
form and substance satisfactory to Administrative Agent for filing;



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen065.jpg]
63 (vi) it will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application relating to any Intellectual Property (and to obtain the
relevant registration) and to maintain each registration of the Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability; and (vii) in the event
that any Intellectual Property is infringed, misappropriated or diluted by a
third party, Borrower shall (i) take such actions as it shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) if such Intellectual Property is of material economic value, promptly
notify Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
6.30 Payments and Modifications of Subordinated Debt. Borrower will not, and
will not permit any other Person to: (a) declare, pay, make or set aside any
amount for payment in respect of, (b) amend, modify or restate any of the terms
of, or (c) enter into any refinancing of any Subordinated Debt other than the
prepayment of Subordinated Debt of one Credit Party owing to another Credit
Party that is expressly permitted by the applicable Subordination Documents.
6.31 Use of Proceeds. The proceeds of the Loans will be used only in accordance
with Section 2.10. SECTION VII. BORROWER’S NEGATIVE COVENANTS Borrower covenants
that until all of the Secured Obligations are paid and satisfied in full and,
that: 7.1 Merger, Consolidation, Dissolution or Liquidation. (a) Borrower shall
not engage in any Asset Sale other than: (i) Inventory sold in the ordinary
course of Borrower’s business; (ii) equipment that is replaced by other
equipment of comparable or superior quality and value within ninety (90) days of
such Asset Sale; (iii) a sale of property in one transaction or a series of
transactions with a fair market value of less than One Hundred Thousand Dollars
($100,000) during any six month period; or (iv) Permitted Dispositions. (b)
Borrower shall not merge or consolidate with any other Person or commence a
dissolution or liquidation. 7.2 Acquisitions. Borrower shall not acquire all or
a material portion of the Capital Stock or assets of any Person in any
transaction or in any series of related transactions or enter into any sale and
leaseback transaction.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen066.jpg]
64 7.3 Liens and Encumbrances. Borrower shall not: (i) execute a negative pledge
agreement with any Person covering any of its Property; or (ii) cause or permit
or agree or consent to cause or permit in the future (upon the happening of a
contingency or otherwise), its Property (including, without limitation, the
Collateral), whether now owned or hereafter acquired, to be subject to a Lien or
be subject to any claim except for Permitted Liens. 7.4 Transactions With
Affiliates or Subsidiaries. Borrower shall not enter into any transaction with
any Subsidiary or other Affiliate, including, without limitation, the purchase,
sale, or exchange of Property, the provision of administrative or other similar
services to or by Borrower in the ordinary course of business, the loaning or
giving of funds to any Affiliate or any Subsidiary, or the borrowing or receipt
of funds from any Affiliate or Subsidiary, in each case unless: (i) (A) except
with regard to loans or advances to Borrower by either the Permitted Capcos or
by Parent expressly permitted under the Loan Documents, such Subsidiary or
Affiliate is engaged in a business substantially related to the business
conducted by Borrower, and (B) except with regard to loans or advances to
Borrower by either the Permitted Capcos or by Parent expressly permitted under
the Loan Documents, the transaction is in the ordinary course of Borrower’s
business (but nevertheless such loans or advances to Borrower by either the
Permitted Capcos or by Parent must be consistent with past practices), and, in
each case, pursuant to the reasonable requirements of Borrower’s business and
upon terms substantially the same and no less favorable to Borrower as it would
obtain in a comparable arm’s length transactions with any Person not an
Affiliate or a Subsidiary, and so long as such transaction is not prohibited
hereunder; (ii) such transaction is intended for incidental administrative
purposes; or (iii) it is a dividend or other Restricted Payment permitted by
this Agreement; provided, that with respect to each such transaction, any and
all Inter-Company Obligations are at all times fully subordinated to
Administrative Agent and the Lenders pursuant to Subordination Documents.
Borrower has previously provided to Administrative Agent and the Lenders a true,
complete and correct schedule of all transactions between or among Borrower and
any Subsidiary or other Affiliate of Borrower existing on the date of the First
Amendment to Loan Documents dated as of June 18, 2015 between Borrower and
Capital One. 7.5 Guarantees. Excepting the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection (and the joint
obligations to Administrative Agent and the Lenders hereunder), Borrower shall
not become or be liable, directly or indirectly, primary or secondary, matured
or contingent, in any manner, whether as guarantor, surety, accommodation maker,
or otherwise, for the existing or future Indebtedness of any kind of any Person.
7.6 Distributions, Bonuses and Other Indebtedness. Borrower shall not: (i)
declare or pay any cash bonus compensation to its officers if an Event of
Default exists or would result from the payment thereof; (ii) incur, become
liable for or suffer to exist any Indebtedness other than Permitted
Indebtedness; (iii) make any prepayments on any existing or future Indebtedness
(other than the Secured Obligations and other than as to any subordinated
Indebtedness to the extent permitted by the Subordination Documents applicable
to such subordinated Indebtedness); or (iv) make any Restricted Payments, except
that Borrower may declare and pay dividends and distributions to Parent if (a)
both at the time of such declaration and payment, and after giving effect to
such declaration and payment, no Default or Event of Default shall have occurred
and is continuing and (b) the aggregate amount of such dividends and
distributions made in respect of



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen067.jpg]
65 each Fiscal Year shall not exceed 100% of such Borrower’s net income (on a
stand-alone basis and without regard to the combination or consolidation of any
Subsidiary or Affiliate otherwise permitted or required under GAAP, but
otherwise determined in accordance with GAAP) for such Fiscal Year. 7.7 Loans
and Investments. Borrower shall not make or have outstanding loans, advances,
extensions of credit, capital contributions or other Investments in or to any
Person other than (i) Permitted Investments, and (ii) SBA 7(a) Loans and other
SBA loans, in each case (a) that are originated by Borrower in the ordinary
course of Borrower’s business, (b) that are in compliance with and conform to
the Required Procedures and the SBA Rules and Regulations and in all material
respects with all other Applicable Laws, (c) as to which Borrower shall have
perfected its security interests and Liens in and to all underlying collateral,
and (d) to the extent applicable, that otherwise meet the requirements
applicable thereto set forth in the Loan Documents. 7.8 Use of Lenders’ Name.
Borrower shall not use Administrative Agent’s or any Lender’s name in connection
with any of its business operations. Nothing herein contained is intended to
permit or authorize Borrower to make any contract on behalf of Administrative
Agent or any Lender. 7.9 Miscellaneous Covenants. (a) Borrower shall not become
or be a party to any contract or agreement which at the time of becoming a party
to such contract or agreement materially impairs Borrower’s ability to perform
under this Agreement, or under any other instrument, agreement or document to
which Borrower is a party or by which it is or may be bound. (b) Borrower shall
not carry or purchase any “margin stock” within the meaning of Regulations U, T
or X of the Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter
II. 7.10 Jurisdiction of Organization. Borrower shall not change its
jurisdiction of organization. 7.11 Fiscal Year. Borrower shall not change its
Fiscal Year. 7.12 Conduct of Business. Borrower shall not, directly or
indirectly, engage in any line of business other than the origination,
acquisition and servicing of SBA 7(a) Loans and activities directly related
thereto. 7.13 Restrictive Agreements. Borrower shall not, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Borrower to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to holders of its Capital Stock or to make or
repay loans or advances to Borrower or any other Subsidiary or to Guarantee
Indebtedness of Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to customary restrictions
and



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen068.jpg]
66 conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (iv) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof. 7.14 Subordinated Debt. Borrower shall not breach or cause a breach of
any Subordination Documents directly or indirectly. Borrower shall not amend the
Subordination Documents without the prior written consent of the Administrative
Agent. SECTION VIII. DEFAULT 8.1 Events of Default. Each of the following events
shall constitute an event of default (“Event of Default”): (a) Payments. If
Borrower fails to make any payment of principal or interest (including, without
limitation, mandatory prepayments pursuant to Section 2.7(d) hereof) under the
Secured Obligations on the date such payment is due and payable; or (b) Other
Charges. If Borrower fails to pay any other charges, fees, Expenses or other
monetary obligations owing to Administrative Agent or any Lender arising out of
or incurred in connection with this Agreement within five (5) Business Days
after the date such payment is due and payable; or (c) Particular Covenant
Defaults. If Borrower fails any covenant or undertaking contained in this
Agreement and (other than with respect to the covenants contained in Section 6.7
and Section 7 for which no cure period shall exist other than as set forth in
Section 8.1(d) below), such failure continues for ten (10) Business Days after
the occurrence thereof; or (d) Financial Covenant Defaults. If Borrower fails to
perform, comply with or observe with respect to the covenants contained in
Section 6.7, and such failure continues for five (5) Business Days after the
occurrence thereof; or (e) Financial Information. If any statement, report,
financial statement, or certificate made or delivered by Borrower or any of its
officers, employees or agents, to Administrative Agent or any Lender is not true
and correct, in all material respects, when made; or (f) Delivery of SBA 7(a)
Loan Notes. Borrower shall not deliver any SBA 7(a) Loan Note to FTA pursuant to
the Multi-Party Agreement by the close of business on the fifth Business Day
after the funding date of any Financed Guaranteed Loan or Financed Non-
Guaranteed loan, as the case may be; or (g) Uninsured Loss. If there shall occur
any uninsured damage to or loss, theft, or destruction in excess of One Hundred
Thousand Dollars ($100,000.00) in the aggregate



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen069.jpg]
67 with respect to any portion of any Property of Borrower for which Borrower
has not established a cash or cash equivalent reserve in the full amount of such
loss; or (h) Warranties or Representations. If any warranty, representation or
other statement by or on behalf of Borrower contained in or pursuant to this
Agreement, the other Loan Documents or in any document, agreement or instrument
furnished in compliance with, relating to, or in reference to this Agreement, is
false, erroneous, or misleading in any material respect when made; or (i)
Agreements with Others. Subject to the terms of the Multi-Party Agreement, (A)
Borrower shall default beyond any grace period in the payment of principal or
interest of any Indebtedness of Borrower (other than with respect to the Secured
Obligations) in excess of Twenty Five Thousand Dollars ($25,000.00) in the
aggregate; or (B) if Borrower otherwise shall default under the terms of any
such other Indebtedness if the effect of such default is to enable the holder of
such Indebtedness to accelerate the payment of Borrower’s obligations, which are
the subject thereof, prior to the maturity date or prior to the regularly
scheduled date of payment; or (j) Other Agreements with Administrative Agent or
any Lender. Subject to the terms of the Multi-Party Agreement, if Borrower or
any Guarantor breaches or violates the terms of, or if a default (and expiration
of any applicable cure period), or an Event of Default, occurs under, any
Interest Hedging Instrument or any other existing or future agreement (related
or unrelated) (including, without limitation, the other Loan Documents) between
Borrower or any Guarantor, on the one hand, and Administrative Agent or any
Lender on the other hand; or (k) Judgments. If any final judgment for the
payment of money in excess of One Hundred Thousand Dollars ($100,000.00) in the
aggregate (i) which is, in the reasonable opinion of Administrative Agent, not
fully covered by insurance or (ii) for which Borrower has not established a cash
or cash equivalent reserve in the full amount of such judgment, shall be
rendered by a court of record against Borrower and such judgment shall continue
unsatisfied and in effect for a period of thirty (30) consecutive days without
being vacated, stayed, discharged, satisfied or bonded pending appeal; or (l)
Assignment for Benefit of Creditors, etc. If Borrower makes or proposes in
writing, an assignment for the benefit of creditors generally, offers a
composition or extension to creditors, or makes or sends notice of an intended
bulk sale of any business or assets now or hereafter owned or conducted by
Borrower; or (m) Bankruptcy, Dissolution, etc. Upon the commencement of any
action for the dissolution or liquidation of Borrower, or the commencement of
any proceeding to avoid any transaction entered into by Borrower, or the
commencement of any case or proceeding for reorganization or liquidation of
Borrower’s debts under the Bankruptcy Code or any other state or federal Law,
now or hereafter enacted for the relief of debtors, whether instituted by or
against Borrower; provided, however, that Borrower shall have forty-five (45)
days to obtain the dismissal or discharge of involuntary proceedings filed
against it, it being understood that during such forty-five (45) day period,
neither Administrative Agent nor any Lender shall be obligated



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen070.jpg]
68 to make Advances hereunder and Administrative Agent and each Lender may seek
adequate protection in any bankruptcy proceeding; or (n) Receiver. Upon the
appointment of a receiver, liquidator, custodian, trustee or similar official or
fiduciary for Borrower or for Borrower’s Property; or (o) Execution Process,
etc. The issuance of any execution or distraint process against any Property of
Borrower; or (p) Termination of Business. If Borrower ceases any material
portion of its business operations as presently conducted; or (q) Pension
Benefits, etc. If Borrower fails to comply with ERISA so that proceedings are
commenced to appoint a trustee under ERISA to administer Borrower’s employee
plans or the PBGC institutes proceedings to appoint a trustee to administer such
plan(s), or a Lien is entered to secure any deficiency or claim or a “reportable
event” as defined under ERISA occurs; or (r) Investigations. A determination by
Administrative Agent or any Lender that it is reasonable to conclude, based on
one or more events which have occurred, such as an indictment, announcement of
formal investigation or similar event, that Borrower is engaged, directly or
indirectly, in any type of activity which would reasonably be likely to result
in the forfeiture of property of Borrower to any governmental entity, federal,
state or local, in an amount or of a value which would be material to Borrower’s
financial condition or business; or (s) Guaranty Agreements and Guarantor
Security Agreements. If any breach or default occurs under a Guaranty Agreement
or a Guarantor Security Agreement, or if a Guaranty Agreement or a Guarantor
Security Agreement, or any obligation to perform thereunder, is terminated; or
(t) Liens. If any Lien in favor of Administrative Agent or any Lender shall
cease to be valid, enforceable and perfected and prior to all other Liens other
than Permitted Liens or if Borrower or any Governmental Authority shall assert
any of the foregoing; or (u) Material Adverse Effect. If there is any change in
Borrower’s or any Guarantor’s financial condition which, in Administrative
Agent’s reasonable good faith opinion, has or would be reasonably likely to have
a Material Adverse Effect, or (v) Other Loan Documents. If any other Person
(other than Administrative Agent or any Lender) party to a Loan Document,
breaches or violates any material (as determined by Administrative Agent) term,
provision or condition of such Loan Document; (w) Enforceability of Loan
Documents. Any of the Loan Documents shall for any reason fail to constitute the
valid and binding agreement of any Credit Party thereto, or any such Credit
Party shall so assert; or (x) SBA Status. If Borrower shall lose, or have any
material limitation imposed upon, its authority to process, close, service,
collect enforce or liquidate any SBA 7(a)



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen071.jpg]
69 Loans, which material limitation may not include the loss of Borrower’s
status as a lender under the SBA Preferred Lender Program. 8.2 Cure. Nothing
contained in this Agreement or the Loan Documents shall be deemed to compel
Administrative Agent or any Lender to accept a cure of any Event of Default
hereunder. 8.3 Rights and Remedies on Default. (a) In addition to all other
rights, options and remedies granted or available to Administrative Agent and
the Lenders under this Agreement or the Loan Documents (each of which is also
then exercisable by Administrative Agent and the Lenders), or otherwise
available at Law or in equity, upon or at any time after the occurrence and
during the continuance of an Event of Default Administrative Agent may, in its
discretion, and at the request of the Required Lenders shall, cease making
Advances hereunder, terminate the Loan and declare the Secured Obligations
immediately due and payable, all without demand, notice, presentment or protest
or further action of any kind (it also being understood that the occurrence of
any of the events or conditions set forth in Sections 8.1(l), (m) or (n) shall
automatically cause an acceleration of the Secured Obligations). (b) In addition
to all other rights, options and remedies granted or available to Administrative
Agent and the Lenders under this Agreement or the Loan Documents (each of which
is also then exercisable by Administrative Agent and the Lenders), or otherwise
available at Law or in equity, upon or at any time after the acceleration of the
Secured Obligations following the occurrence of an Event of Default (other than
the rights with respect to clause (iv) below which Administrative Agent may
exercise at any time after an Event of Default and regardless of whether there
is an acceleration), Administrative Agent may, in its discretion, and at the
request of the Required Lenders shall, exercise all rights under the UCC and any
other applicable Law or in equity, and under all Loan Documents permitted to be
exercised after the occurrence of an Event of Default, including the following
rights and remedies (which list is given by way of example and is not intended
to be an exhaustive list of all such rights and remedies): (i) the right to take
possession of, send notices regarding and collect directly the Collateral, with
or without judicial process (including without limitation the right to notify
the United States postal authorities to redirect mail addressed to Borrower to
an address designated by Administrative Agent); or (ii) by its own means or with
judicial assistance, enter Borrower’s premises and take possession of the
Collateral, or render it unusable, or dispose of the Collateral on such premises
in compliance with subsection (e) below, without any liability for rent,
storage, utilities or other sums, and Borrower shall not resist or interfere
with such action; or (iii) require Borrower at Borrower’s expense to assemble
all or any part of the Collateral (other than real estate or fixtures) and make
it available to Administrative Agent and the Lenders at any place designated by
Administrative Agent or any Lender; or (iv) take additional reserves against the
Borrowing Base; or



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen072.jpg]
70 (v) the right to enjoin any violation of Section 7.1, it being agreed that
Administrative Agent’s and the Lenders’ remedies at Law are inadequate. (c)
Borrower hereby agrees that a notice received by it at least seven (7) days
before the time of any intended public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable Law, any perishable inventory or Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Administrative Agent without prior notice to Borrower. Borrower
covenants and agrees not to interfere with or impose any obstacle to
Administrative Agent’s or any Lender’s exercise of its rights and remedies with
respect to the Collateral, after the occurrence of an Event of Default
hereunder. Administrative Agent shall have no obligation to clean up or prepare
the Collateral for sale. If Administrative Agent sells any of the Collateral
upon credit, Borrower will only be credited with payments actually made by the
purchaser thereof, that are received by Administrative Agent. Administrative
Agent may, in connection with any sale of the Collateral specifically disclaim
any warranties of title or the like. 8.4 Nature of Remedies. All rights and
remedies granted Administrative Agent and the Lenders hereunder and under the
Loan Documents, or otherwise available at Law or in equity, shall be deemed
concurrent and cumulative, and not alternative remedies, and Administrative
Agent and the Lenders may proceed with any number of remedies at the same time
until all Secured Obligations are satisfied in full. The exercise of any one
right or remedy shall not be deemed a waiver or release of any other right or
remedy, and Administrative Agent and each Lender, upon or at any time after the
occurrence of an Event of Default, may proceed against Borrower, at any time,
under any agreement, with any available remedy and in any order. 8.5 Set-Off. If
any bank account of Borrower with Administrative Agent or any Lender or any
participant is attached or otherwise liened or levied upon by any third party,
subject to the terms of the Multi-Party Agreement, Administrative Agent or such
Lender (and such participant) shall have and be deemed to have, without notice
to Borrower, the immediate right of set-off and may apply the funds or amount
thus set-off against any of Borrower’s Secured Obligations hereunder. 8.6
Limitation on Remedies. Notwithstanding any provision of Section 8.3(a) and (b),
any exercise of the rights and remedies of Administrative Agent and each Lender
solely as it relates to the Loans and Borrower under Section 8.3(a) and (b)
shall be subject to the provisions of the Multi-Party Agreement.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen073.jpg]
71 SECTION IX. The Administrative Agent Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Section are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.3); provided that, the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
applicable law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any applicable law, and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.3) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Section IV or



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen074.jpg]
72 elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor, who
in all respects shall be subject to the prior written approval of the SBA and
shall be a lender with an SBA 750 agreement in good standing with the SBA. If no
successor shall have been so appointed by the Required Lenders (and approved by
the SBA) and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be (a) a bank with an office in New York, New
York, or an Affiliate of any such bank, (b) subject to the prior written
approval of the SBA, and (c) a lender with an SBA 750 agreement in good standing
with the SBA. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor (and its approval by the SBA), such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Section and Section 10.4 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent. Each Lender
acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Each Lender further



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen075.jpg]
73 represents that it is engaged in making, acquiring or holding commercial
loans in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder. The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement. In its capacity, the Administrative Agent is a “representative”
of the Secured Parties within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Loan Documents to which it is a
party and to take all action contemplated by such documents. Each Lender agrees
that no Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Loan Document,
it being understood and agreed that such rights and remedies may be exercised
solely by the Administrative Agent for the benefit of the Secured Parties upon
the terms of the Loan Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 10.3(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen076.jpg]
74 not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Borrower or any Subsidiary in respect of) all
interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. In case of the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Secured Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.9 and 10.4) allowed in such judicial proceeding; and (b) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same, and, in the case of each of clauses (a) and
(b) of this paragraph, any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.4. The Administrative Agent, on
behalf of itself and the Secured Parties, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the other Secured
Parties all or any portion of the Collateral at any sale thereof conducted by
the Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 thereof, or a sale
under a plan of reorganization, or at any other sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. Each Lender hereby agrees that, except as otherwise
provided in any Loan Documents or with the written consent of the Administrative
Agent and the Required Lenders, it will not take any enforcement action,
accelerate obligations under any Loan Documents, or exercise any right that it
might otherwise have under applicable law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of the Collateral. No Secured Party that
is party to a Treasury Services Agreement that obtains the benefits of Section
2.6(f) or any Collateral with respect to the related Treasury Services
Obligations by virtue of the provisions hereof or of any Loan Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen077.jpg]
75 Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Treasury
Services Agreements unless the Administrative Agent has received written notice
of such Treasury Services Agreements, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party. SECTION X.MISCELLANEOUS 10.1 Governing Law. THIS AGREEMENT, AND
ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER
AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT. 10.2
Integrated Agreement. The Notes, the other Loan Documents, all related
agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting
Administrative Agent’s or any Lender’s rights and remedies. If, after applying
the foregoing, an inconsistency still exists, the provisions of this Agreement
shall constitute an amendment thereto and shall control. 10.3 Waiver;
Amendments. (a) No omission or delay by Administrative Agent or any Lender in
exercising any right or power under this Agreement or any related agreements and
documents will impair such right or power or be construed to be a waiver of any
Default, or Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or power will not preclude other or further
exercise thereof or the exercise of any other right, and as to Borrower no
waiver will be valid unless in writing and signed by Administrative Agent or
such Lender and then only to the extent specified. (b) Neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by Borrower and the Required
Lenders or by Borrower and Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall: (i) increase the Maximum
Commitment of any Lender without the written consent of such Lender; (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby;



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen078.jpg]
76 (iii) postpone the scheduled date of payment of the principal amount of any
Loan (other than any reduction of the amount of, or any extension of the payment
date for, the mandatory prepayments required under Section 2.7, in each case
which shall only require the approval of the Required Lenders), or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Maximum
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.6(f) or (g) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender; (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; (vi) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guaranty or a Guarantor Security
Agreement without the written consent of each Lender; or (vii) except as
provided in clause (d) of this Section or in any Loan Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of Administrative Agent or the Swingline Lender hereunder
without the prior written consent of Administrative Agent or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.15
shall require the consent of Administrative Agent and the Swingline Lender). (c)
Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, Administrative Agent and Borrower (x) to add one or more credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders. (d) The Lenders hereby
irrevocably authorize Administrative Agent, at its option and in its sole
discretion, to release any Liens granted to Administrative Agent by the Credit
Parties on any Collateral (i) upon the payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations and Treasury
Services Obligations), in a manner satisfactory to the Administrative Agent,
(ii) constituting property being sold or disposed of if Borrower certifies to
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and Administrative Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property leased
to Borrower or



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen079.jpg]
77 any Subsidiary under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of Administrative Agent and the Lenders pursuant to Section 8. However,
in connection with any securitization of the unguaranteed portions of SBA 7(a)
Loans, the Administrative Agent shall, and the Lenders hereby irrevocably
authorize Administrative Agent to, release any Liens granted to Administrative
Agent on any Collateral subject to the securitization upon receipt of payment in
cash of all principal and interest on the Loans funded hereunder directly based
on such Collateral. Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Credit Parties in respect of) all
interests retained by the Credit Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. (e)
Notwithstanding anything to the contrary herein, Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency. 10.4 Indemnity. (a) The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication and distribution
(including, without limitation, via the internet or through a Platform) of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and any other Loan Document, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out- of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. (b) Borrower releases and shall indemnify, defend and hold
harmless Administrative Agent, each Lender and their respective Related Parties,
officers, employees and agents (each such Person being called an “Indemnitee”),
of and from any claims, demands, liabilities, obligations, judgments, injuries,
losses, damages and costs and expenses (including, without limitation,
reasonable legal fees) resulting from (i) acts or conduct of Borrower under,
pursuant or related to this Agreement and the other Loan Documents, (ii)
Borrower’s breach or violation of any representation, warranty, covenant or
undertaking contained in this Agreement or the other Loan Documents, (iii)
Borrower’s failure to comply with any or all Laws, statutes, ordinances,
governmental rules, regulations or standards, whether federal, state or local,
or court or administrative orders or decrees, (including without limitation
Environmental Laws, etc.), and (iv) any claim by any other creditor of Borrower
against an Indemnitee arising out of any transaction whether hereunder or in any
way related to the Loan Documents and all costs,



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen080.jpg]
78 expenses, fines, penalties or other damages resulting there from, unless
resulting solely from acts or conduct of an Indemnitee constituting willful
misconduct or gross negligence. (c) Promptly after receipt by an Indemnitee
under subsection (a) above of notice of the commencement of any action by a
third party, such Indemnitee shall, if a claim in respect thereof is to be made
against the indemnifying party under such subsection, notify the indemnifying
party in writing of the commencement thereof. The omission to so notify the
indemnifying party shall relieve the indemnifying party from any liability which
it may have to any Indemnitee under such subsection only if the indemnifying
party is unable to defend such actions as a result of such failure to so notify.
In case any such action shall be brought against any Indemnitee and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such Indemnitee (who shall
not, except with the consent of the Indemnitee , be counsel to the Indemnitee ),
and, after notice from the indemnifying party to such Indemnitee of its election
so to assume the defense thereof, the indemnifying party shall not be liable to
such Indemnitee under such subsection for any legal expenses of other counsel or
any other expenses, in each case subsequently incurred by such Indemnitee , in
connection with the defense thereof other than reasonable costs of
investigation. (d) To the extent that Borrower fails to pay any amount required
to be paid by it to Administrative Agent or the Swingline Lender under paragraph
(a) of this Section or Section 10.6, each Lender severally agrees to pay to
Administrative Agent or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that Borrower’s failure to pay any such amount shall not
relieve Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent or the Swingline Lender in its capacity as such. 10.5 Time. Whenever
Borrower shall be required to make any payment, or perform any act, on a day
which is not a Business Day, such payment may be made, or such act may be
performed, on the next succeeding Business Day. Time is of the essence in
Borrower’s performance under all provisions of this Agreement and all related
agreements and documents. 10.6 Expenses of Administrative Agent and any Lender.
At the Closing and from time to time thereafter, Borrower will pay within five
(5) Business Days of receipt of written demand of Administrative Agent and any
Lender all amounts owed by Borrower pursuant to Section 10.4(a) (collectively,
the “Expenses”). 10.7 Brokerage. This transaction was brought about and entered
into by Administrative Agent, the Lenders and Borrower acting as principals and
without any brokers, agents or finders being the effective procuring cause
hereof. Borrower represents that it has not committed Administrative Agent or
any Lender to the payment of any brokerage fee, commission or charge in
connection with this transaction. If any such claim is made on Administrative
Agent or any Lender by any broker, finder or agent or other person alleging that
it is based on actions of Borrower, a Guarantor or any affiliate, officer
director or employee of



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen081.jpg]
79 either of them, Borrower hereby indemnifies, defends and saves such party
harmless against such claim and further will defend, with counsel satisfactory
to Administrative Agent or such Lender, any action or actions to recover on such
claim, at Borrower’s own cost and expense, including such party’s reasonable
counsel fees. Borrower further agree that until any such claim or demand is
adjudicated in such party’s favor, the amount demanded shall be deemed a Secured
Obligation of Borrower under this Agreement. 10.8 Notices. (a) Any notices or
consents required or permitted by this Agreement shall be in writing and shall
be deemed given if delivered in person to the person listed below or by
nationally recognized overnight courier, as follows, unless such address is
changed by written notice hereunder: If to Administrative Agent to: Capital One,
National Association 4445 Willard Ave, 6th Floor Chevy Chase, Maryland 20815
Attention: FIG - Portfolio Manager With a copy to Administrative Agent Counsel:
Troutman Sanders LLP 875 Third Avenue New York, New York 10022 Attention:
Michael A. Karpen, Esq. If to the Swingline Lender to: Capital One, National
Association 4445 Willard Ave, 6th Floor Chevy Chase, Maryland 20815 Attention:
FIG - Portfolio Manager If to any other Lender to: its address set forth in its
Administrative Questionnaire If to Borrower to: Newtek Small Business Finance,
LLC 1981 Marcus Avenue, Suite 130 Lake Success, New York 11042 Attention: Peter
Downs, President With a copy to Borrower Counsel: Legal Department Newtek
Business Services Corp. 1981 Marcus Avenue, Suite 130 Lake Success, New York
11042 (b) Any notice sent by Administrative Agent, any Lender, or Borrower by
any of the above methods shall be deemed to be given when so received. Failure
to send a copy to counsel shall not invalidate any notice otherwise properly
given.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen082.jpg]
80 (c) All parties shall be fully entitled to rely upon any telecopy
transmission or other writing purported to be sent by any Authorized Officer
(whether requesting an Advance or otherwise) as being genuine and authorized.
10.9 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF BORROWER OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF
BORROWER. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWER OR THE PLATFORM. In no event shall Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or Administrative Agent’s transmission of
any materials or information provided by or on behalf of Borrower through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). 10.10 Headings. The headings of any paragraph or
Section of this Agreement are for convenience only and shall not be used to
interpret any provision of this Agreement. 10.11 Survival. All warranties,
representations, and covenants made by Borrower herein, or in any agreement
referred to herein or on any certificate, document or other instrument delivered
by it or on its behalf under this Agreement, shall be considered to have been
relied upon by Administrative Agent and each Lender, and shall survive the
delivery to Administrative Agent and the Lenders of the Notes, regardless of any
investigation made by Administrative Agent or any Lender or on their behalf. All
statements in any such certificate or other instrument prepared and/or delivered
for the benefit of Administrative Agent or any Lender shall constitute
warranties and representations by Borrower hereunder. Except as otherwise
expressly provided herein, all covenants made by Borrower hereunder or under any
other agreement or instrument shall be deemed continuing until all Secured
Obligations (other than Treasury Services Obligations) are satisfied in full.
All indemnification obligations under this Agreement, including, without
limitation, under Sections 2.3(b), 10.4 and 10.7, shall survive the termination
of this Agreement for a period of two (2) years after all Secured Obligations
(other than Treasury Services Obligations) have been satisfied in full. 10.12
Successors and Assigns.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen083.jpg]
81 (a) Subject to the Multi-Party Agreement, this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties. Borrower may not transfer, assign or delegate any of its duties or
obligations hereunder. Borrower acknowledges and agrees that, subject to the
prior written approval of SBA, Lenders may at any time, and from time to time,
(a) sell participating interests in the Loan, and Lenders’ rights hereunder to
other financial institutions, and (b) sell, transfer, or assign the Loan and
Lenders’ rights hereunder, to any one or more additional banks or financial
institutions, subject (as to Lenders’ rights under this clause (b)) to
Borrower’s written consent, which consent of Borrower shall not be unreasonably
withheld; provided that, no Borrower’s consent under this clause (b) shall be
required if an Event of Default exists at the time of such sale, transfer or
assignment. (b) Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. 10.13 Counterparts. Two or more duplicate originals of this
Agreement may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument. 10.14
Modification. No modification hereof or any agreement referred to herein shall
be binding or enforceable unless in writing and signed by Borrower,
Administrative Agent and the Lenders. 10.15 Signatories. Each individual
signatory hereto represents and warrants that he is duly authorized to execute
this Agreement on behalf of his principal and that he executes the Agreement in
such capacity and not as a party. 10.16 Third Parties. No rights are intended to
be created hereunder, or under any related agreements or documents for the
benefit of any third party donee, creditor or incidental beneficiary of
Borrower. Nothing contained in this Agreement shall be construed as a delegation
to Administrative Agent or any Lender of Borrower’s duty of performance,
including, without limitation, Borrower’s duties under any account or contract
with any other Person. 10.17 Discharge of Taxes, Borrower’s Secured Obligations,
Etc. Administrative Agent, in its sole discretion, shall have the right at any
time, and from time to time, with at least ten (10) days prior notice to
Borrower if Borrower fail to do so, to: (a) pay for the performance of any of
Borrower’s obligations hereunder, and (b) discharge taxes or Liens, at any time
levied or placed on Borrower’s Property in violation of this Agreement unless
Borrower is in good faith with due diligence by appropriate proceedings
contesting such taxes or Liens and maintaining proper reserves therefor in
accordance with GAAP. Expenses and advances shall be added to the Loan, and bear
interest at the rate applicable to the Loan, until reimbursed to Administrative
Agent. Such payments and advances made by Administrative Agent shall not be
construed as a waiver by Administrative Agent of a Default or Event of Default
under this Agreement.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen084.jpg]
82 10.18 Withholding and Other Tax Liabilities. In the event that any Lien,
assessment or tax liability against Borrower shall arise in favor of any taxing
authority, whether or not notice thereof shall be filed or recorded as may be
required by Law, Administrative Agent shall have the right (but shall not be
obligated, nor shall Administrative Agent hereby assume the duty) to pay any
such Lien, assessment or tax liability by virtue of which such charge shall have
arisen; provided, however, that Administrative Agent shall not pay any such tax,
assessment or Lien if the amount, applicability or validity thereof is being
contested in good faith and by appropriate proceedings by Borrower. In order to
pay any such Lien, assessment or tax liability, Administrative Agent shall not
be obliged to wait until such lien, assessment or tax liability is filed before
taking such action as hereinabove set forth. Any sum or sums which
Administrative Agent shall have paid for the discharge of any such Lien shall be
added to the Loan and shall be paid by Borrower to Administrative Agent with
interest thereon at the rate applicable to the Loan, upon demand, and
Administrative Agent shall be subrogated to all rights of such taxing authority
against Borrower. 10.19 Consent to Jurisdiction. Borrower, Administrative Agent
and the Lenders each hereby irrevocably consent to the non-exclusive
jurisdiction of the federal and state courts located in the City of New York,
Borough of Manhattan in any and all actions and proceedings whether arising
hereunder or under any other agreement or undertaking. Borrower waives any
objection which Borrower may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens. Borrower irrevocably agrees to service
of process by certified mail, return receipt requested to the address of the
appropriate party set forth herein. 10.20 Additional Documentation. Borrower
shall execute and/or re-execute, and cause any Guarantor or other Person party
to any Loan Document, to execute and/or re-execute and to deliver to
Administrative Agent or Administrative Agent’s counsel, as may be deemed
appropriate, any document or instrument signed in connection with this Agreement
which reflects manifest error in its drafting or incorrectly drafted and/or
signed, as well as any document or instrument which should have been signed at
or prior to the Closing, but which was not so signed and delivered. Borrower
agrees to comply with any written request by Administrative Agent within ten
(10) days after receipt by Borrower of such request. 10.21 Advertisement. (a)
Administrative Agent and each Lender, in their sole discretion, shall have the
right to announce and publicize the financing established hereunder, as it deems
appropriate, by means and media selected by Administrative Agent or such Lender.
Such publication shall include all pertinent information relating to such
financing, including without limitation, the term, purpose, pricing, loan
amount, and name of Borrower. (b) The form and content of the published
information shall be in the sole discretion of Administrative Agent or such
Lender and shall be considered the sole and exclusive property of Administrative
Agent or such Lender. All expenses related to publicizing the financing shall be
the sole responsibility of Administrative Agent or such Lender. 10.22 Waiver of
Jury Trial. BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY WAIVE ANY
AND ALL RIGHTS IT MAY HAVE TO



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen085.jpg]
83 A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR COUNTERCLAIM
ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO OR UNDER
THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS,
NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY PROPOSED RENEWAL,
EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR
ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS. 10.23
Consequential Damages. Neither Administrative Agent, Lenders nor their agents or
attorneys, shall be liable for any consequential damages arising from any breach
of contract, tort or other wrong relating to the establishment, administration
or collection of the Secured Obligations. 10.24 Inconsistency. If any provision
of the Multi-Party Agreement is inconsistent with any provision in any other
agreement, including but not limited to this Agreement, the provision of the
Multi-Party Agreement controls. This Agreement and any agreements entered into
in connection with this Agreement are amended to the extent necessary to give
effect to the prior sentence. 10.25 USA Patriot Act. Administrative Agent and
each Lender hereby notifies Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Administrative Agent or such Lender to
identify Borrower in accordance with the Act. 10.26 Joinder of Guarantors. With
respect to any new Subsidiary of Borrower or any other Credit Party (other than
Parent) created or acquired after the Closing Date whose business activities
are, in the opinion of Administrative Agent, the same or are substantially
similar to, which are in a similar, supplemental or ancillary business as,
Borrower or any such Credit Party (other than Parent), as the case may be, shall
(i) execute and deliver to Administrative Agent such documents and agreements as
Administrative Agent reasonably deems necessary or advisable to grant to
Administrative Agent for the benefit of the Secured Parties perfected security
interest in the Capital Stock of such new Subsidiary, (ii) deliver to
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Credit Party, (iii) cause such new Subsidiary to become a
Guarantor by executing and delivering a Guaranty Agreement and a Guarantor
Security Agreement in form and substance satisfactory to Administrative Agent,
(iv) execute and deliver, and cause such Subsidiary to execute and deliver, such
security agreements, pledge agreements, amendments thereto and such other
documents and instruments and to take such actions as Administrative Agent shall
deem necessary or advisable for the to grant to Administrative Agent for the
benefit of the Secured Parties a perfected security interest (subject to Liens
expressly permitted by such security agreements, pledge agreements, amendments
thereto and such other documents and instruments) in the all of its properties
and assets of such Subsidiary, including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required or requested by Administrative Agent, and (iv) if requested by
Administrative Agent, deliver to Administrative Agent legal opinions



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen086.jpg]
84 relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to Administrative Agent,
and such other certificates, documents, instruments and agreements as
Administrative Agent shall reasonably request. 10.27 Anti-Money
Laundering/International Trade Law Compliance. Borrower represents and warrants
to Administrative Agent and each Lender, as of the date of this Agreement, as of
the date of the making of each Loan hereunder, and as of the date of any
renewal, extension or modification of this Agreement, that: (A) none of Parent,
Borrower, any Guarantor or any Subsidiary of any of them (i) is listed or
otherwise recognized as a specially designated, prohibited, sanctioned or
debarred person or entity, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejections of
transactions) under any order or directive of any Compliance Authority (as
hereinafter defined); (ii) has any of its assets in a Sanctioned Country in
violation of any law or regulation enforced by any Compliance Authority or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Person or Sanctioned Country in violation
of any law or regulation enforced by any Compliance Authority; (B) the proceeds
of this Agreement will not be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or,
in violation of any law or regulation enforced by any Compliance Authority, a
Sanctioned Country; and (C) each of Parent, Borrower, any Guarantor and each
Subsidiary of any of them is in compliance with, and none of Parent, Borrower,
any Guarantor or any Subsidiary of any of them engages in any dealings or
transactions prohibited by, any laws of the United States including the USA
Patriot Act, the Trading with the Enemy Act, or the U.S. Foreign Corrupt
Practices Act of 1977, all as amended, supplemented or replaced from time to
time. As used herein: “Compliance Authority” means each and all of the (a) U.S.
Department of the Treasury’s Office of Foreign Asset Control; (b) U.S. Treasury
Department/Financial Crimes Enforcement Network; (c) U.S. State
Department/Directorate of Defense Trade Controls; (d) U.S. Commerce
Department/Bureau of Industry and Security; (e) U.S. Internal Revenue Service;
(f) U.S. Justice Department; and (g) U.S. Securities and Exchange Commission;
“Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority; and “Sanctioned Person” means any individual
person, a group, regime, entity or thing subject to, or specially designated
under, any sanctions program maintained by any Compliance Authority. 10.28
Appointment for Perfection. Each Lender hereby appoints each other Lender as its
agent for the purpose of perfecting Liens, for the benefit of Administrative
Agent and the Secured Parties, in assets which, in accordance with Article 9 of
the UCC or any other applicable law can be perfected only by possession. Should
any Lender (other than Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request therefor shall deliver such Collateral to
Administrative Agent or otherwise deal with such Collateral in accordance with
Administrative Agent’s instructions. 10.29 Amendment and Restatement. This
Agreement shall become effective on the Closing Date and shall supersede all
provisions of the Original Loan Agreement as of such date. From and after the
Closing Date all references made to the Original Loan Agreement in any Loan
Document or in any other instrument or document shall, without more, be deemed
to refer



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen087.jpg]
85 to this Agreement. This Agreement amends and restates the Original Loan
Agreement and is not intended to be or operate as a novation or an accord and
satisfaction of the Original Loan Agreement or the indebtedness, obligations and
liabilities of any Borrower evidenced or provided for thereunder. Borrower
hereby acknowledges it heretofore executed and delivered certain Loan Documents
and agree that the Liens created and provided for by the Loan Documents continue
to secure, among other things, the Obligations arising under this Agreement; and
the Loan Documents and the rights and remedies of the Administrative Agent
thereunder, the obligations of Borrower thereunder, and the Liens created and
provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the Liens created and provided for by
the Loan Documents as to the indebtedness which would be secured thereby prior
to giving effect to this Agreement. Without limiting the foregoing, the parties
to this Agreement hereby acknowledge and agree that the “Loan Agreement” and any
other Loan Document referred to in any of the Loan Documents shall from and
after the date hereof be deemed a reference to this Agreement and the Loan
Documents referred to herein. [Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen088.jpg]
86 IN WITNESS WHEREOF, the undersigned parties have executed this Agreement the
day and year first above written. NEWTEK SMALL BUSINESS FINANCE, LLC, as
Borrower By: /s/ Peter Downs Name: Peter Downs Title: President



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen089.jpg]
87 CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent, Lender, Sole Lead
Arranger and Sole Bookrunner By: /s/ Brian Talty Name: Brian Talty Title: Senior
Vice President



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen090.jpg]
88 UBS BANK USA, as Lender By: /s/ Peter M. Carter Name: Peter M. Carter Title:
Executive Director By: /s/ Brad Weisberg Name: Brad Weisberg Title: Managing
Director



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen091.jpg]
SCHEDULE A DEFINITION OF INELIGIBLE FINANCED SBA LOANS The term “Ineligible
Financed SBA Loans” means the portion of each SBA 7(a) Loan as to which any of
the exclusionary criteria set forth below applies; provided, however, that
Lender reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth below and to establish new
criteria with respect to Eligible SBA 7(a) Loans, in its reasonable credit
judgment; provided, further, however, that Administrative Agent shall provide
twenty-five (25) days prior written notice to Borrower with respect to any
adjustment of existing criteria or establishment of new criteria that would have
the effect of reducing the availability of Advances to Borrower. Ineligible
Financed SBA Loans are SBA 7(a) Loans: (i) as to which all conditions precedent
to the effectiveness of the SBA guaranty with respect to the applicable SBA 7(a)
Loan have not been met; (ii) with respect to Financed Non-Guaranteed Loans and
Advances- Non-Guaranteed Loans, with respect to which Borrower has not perfected
its security interests and Liens in all underlying collateral for the applicable
SBA 7(a) Loan; provided, that at the discretion of Administrative Agent, the
perfection requirements of this clause may be deemed satisfied if escrow
arrangements reasonably acceptable to Administrative Agent are in place to
insure that all steps necessary for such perfection will be accomplished
promptly, and in any event within seven (7) Business Days following the
disbursement by Borrower of the proceeds of such SBA 7(a) Loan; (iii) with
respect to which the applicable SBA 7(a) Loan does not conform to all
requirements of the SBA applicable to the initial approval and guaranty by the
SBA thereof; (iv) with respect to which the applicable SBA 7(a) Loan, SBA 7(a)
Loan Notes or SBA 7(a) Note Receivable Documents do not comply in all material
respects with applicable Laws; (v) with respect to which an event or condition
has occurred that would release the SBA from its obligations to Borrower with
respect to the applicable SBA 7(a) Loan, or the SBA has rejected the applicable
SBA 7(a) Loan or the applicable SBA 7(a) Note Receivable Documents in any
respect, or an event pursuant to which the SBA has reduced the amount of its
guarantee of any of the foregoing (but in such event only to the extent of such
reduction); (vi) with respect to Financed Non-Guaranteed Loans and Advances-
Non-Guaranteed Loans, with respect to which the insurance coverage required by
the applicable SBA Note Receivable Documents has been cancelled or lapsed or
Borrower has not been named as loss payee or additional insured, as applicable,
with respect thereto;



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen092.jpg]
2 (vii) with respect to Financed Non-Guaranteed Loans and Advances-
Non-Guaranteed Loans, with respect to which an event or condition has occurred
that would release the SBA from its obligations to Borrower with respect to the
applicable SBA 7(a) Loan, or the SBA has rejected the applicable SBA 7(a) Loan
or the applicable SBA 7(a) Note Receivable Documents in any respect; (viii) that
were originated by a Person other than Borrower and not underwritten by Borrower
in accordance with its then current underwriting standards used in connection
with the origination of SBA 7(a) Loans in the ordinary course of business; (ix)
with respect to which the applicable SBA 7(a) Loan does not conform in all
material respects to Borrower’s written credit and underwriting guidelines, as
in effect on the date the applicable SBA 7(a) Loan was underwritten, copies of
which have been previously delivered to Administrative Agent; (x) to the extent
that the outstanding principal amount of any SBA 7(a) Guaranteed Note Receivable
exceeded the maximum amount permitted by the SBA Act at the time the applicable
SBA 7(a) Loan was underwritten; (xi) to the extent that the aggregate
outstanding principal amount of both the SBA 7(a) Guaranteed Note Receivable
portion and the SBA 7(a) Non-Guaranteed Note Receivable portion of the same SBA
7(a) Loan exceeded the maximum amount permitted by the SBA Act at the time the
applicable SBA 7(a) Loan was underwritten, to the extent of such excess; (xii)
with respect to which the applicable SBA 7(a) Loan Obligor is the subject of an
insolvency proceeding or a case commenced under the Bankruptcy Code; (xiii) with
respect to Financed Non-Guaranteed Loans and Advances- Non-Guaranteed Loans,
with respect to which the applicable SBA 7(a) Loan is not a valid, legally
enforceable obligation of the SBA 7(a) Loan Obligor or is subject to any offset
or other defense on the part of such SBA 7(a) Loan Obligor or to any claim on
the part of the SBA 7(a) Loan Obligor denying liability; (xiv) with respect to
Financed Non-Guaranteed Loans and Advances- Non-Guaranteed Loans, with respect
to which the subject SBA 7(a) Note Receivable is subject to any Lien, except for
the Lien of Administrative Agent for the benefit of the Secured Parties and the
interest of the SBA pursuant to the applicable Loan Guaranty Agreement; (xv) to
the extent that any payment of interest, principal or any other amount due under
the applicable SBA 7(a) Loan is more than 61 days past due; (xvi) to the extent
that the subject SBA 7(a) Note Receivable has been sold pursuant to a Note
Participation; (xvii) with respect to which the applicable SBA 7(a) Loan does
not conform in all material respects to forms provided by the SBA;



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen093.jpg]
3 (xviii) with respect to Financed Non-Guaranteed Loans and Advances-
Non-Guaranteed Loans, with respect to which the applicable SBA 7(a) Loan is not
evidenced by legal documentation in form and substance satisfactory to
Administrative Agent; provided, that legal documentation that conforms in all
material respects to forms provided by the SBA, standard forms of mortgages or
deeds of trust provided by Borrower’s local counsel for use in specific
jurisdictions, or other forms of documents previously approved by Administrative
Agent shall be presumed to be satisfactory to Administrative Agent; (xix) with
respect to which the applicable SBA 7(a) Loan is made to an employee, officer,
agent, director, stockholder, or Affiliate of Borrower or any Affiliate of any
thereof; (xx) with respect to which the applicable SBA 7(a) Loan has been turned
over to the SBA or any other Person for servicing or collection; (xxi) with
respect to Financed Non-Guaranteed Loans and Advances- Non-Guaranteed Loans,
with respect to which the applicable SBA 7(a) Loan and the respective rights of
the parties thereto are not subject to the terms of the Multi-Party Agreement or
such other agreement with SBA and Borrower that Administrative Agent, in its
sole discretion, deems acceptable; (xxii) as to which any of the representations
or warranties in the Loan Documents with respect to the SBA 7(a) Loan are
untrue; (xxiii) with respect to Financed Non-Guaranteed Loans and Advances-
Non-Guaranteed Loans, to the extent that any SBA 7(a) Note Receivable together
with all other SBA 7(a) Note Receivables in any one industry, as determined by
the applicable NAICS four digit code (except for the Retail Trade industry which
shall be measured for this purpose as independent industries under NAICS codes
44 and 45), exceeds ten percent (10%) as of the end of each Fiscal Quarter (or,
collectively, with respect to the Full-Service Restaurant and Limited- Service
Eating Places industries (NAICS codes 7221 and 7222), as of the end of each
Fiscal Quarter, fifteen percent (15%); with respect to the Traveler
Accommodation industry (NAICS code 7211), as of the end of each Fiscal Quarter
thirty percent (30%); and, with respect to the Auto Repair and Maintenance
(including car wash) industry (NAICS code 8111), as of the end of each Fiscal
Quarter, ten percent (10%)) of all Eligible SBA 7(a) Note Receivables; (xxiv)
with respect to Financed Non-Guaranteed Loans and Advances- Non-Guaranteed
Loans, as to which Administrative Agent’s Lien and any security in support
thereof is not a first priority perfected Lien in favor of Administrative Agent
for the benefit of the Secured Parties; (xxv) with respect to Financed
Non-Guaranteed Loans and Advances- Non-Guaranteed Loans, with respect to which
the SBA 7(a) Loan Note has been released from the possession of the FTA in
excess of 10 calendar days or has been released from the possession of the FTA
pursuant to the SBA’s prior written consent or instruction as contemplated by
the Multi-Party Agreement;



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen094.jpg]
4 (xxvi) with respect to Financed Non-Guaranteed Loans and Advances-
Non-Guaranteed Loans, as to which any amounts payable have been deferred within
the last ninety (90) days or as to which any amounts payable have been deferred
more than twice within the last twelve (12) months; (xxvii) with respect to
Financed Guaranteed Loans and Advances- Guaranteed Loans, with respect to any
SBA Reduced Guaranty Receivable, to the extent of the SBA Reduced Guaranty
Ineligible Amount; (xxviii) with respect to Financed Non-Guaranteed Loans and
Advances- Non-Guaranteed Loans, with respect to which any SBA 7(a) Loan that is
not secured by any SBA 7(a) Note Receivable Collateral other than a first
priority Lien on commercial real property, if and to the extent that the
outstanding principal balance of such SBA 7(a) Loan exceeds seventy percent
(70%) of the fair market value of such commercial real property; (xxix) with
respect to Financed Non-Guaranteed Loans and Advances- Non-Guaranteed Loans,
with respect to which any SBA 7(a) Loan which is secured exclusively commercial
real property to the extent Borrower’s Lien is not a first priority mortgage
Lien; (xxx) with respect to Financed Non-Guaranteed Loans and Advances-
Non-Guaranteed Loans, in the reasonable credit judgment of Administrative Agent,
to the extent that any SBA 7(a) Note Receivable is secured by real property as
to which there are potential industry-wide liabilities and Environmental
Liabilities; (xxxi) with respect to Financed Non-Guaranteed Loans and Advances-
Non-Guaranteed Loans, where any Credit Party currently has established a reserve
on its own books and records with respect to the applicable SBA 7(a) Loan; or
(xxxii) with respect to which the applicable SBA 7(a) Loan and the respective
rights of the SBA, Administrative Agent, each Lender, Borrower, and FTA with
respect thereto are not subject to the terms of the Multi-Party Agreement or
such other agreement with SBA and Borrower that Administrative Agent, in its
sole discretion, deems acceptable; (xxxiii) that is otherwise unacceptable to
Administrative Agent in its reasonable credit judgment.



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen095.jpg]
Schedule B Contact Information for Lenders 1. Capital One 2. UBS Bank USA 299
South Main Street, Suite 2275 Salt Lake City, Utah 84111 Contact person for
reporting/drawdowns/paydowns/communications from Capital One: Tailored Lending
Middle Office ATTN: Salvatore Internicola 1200 Harbor Blvd, 5th Floor Weehawken,
NJ 07086 (201) 352-5865– Phone (201) 352-6958 - Fax Email:
Salvatore.Internicola@UBS.com



--------------------------------------------------------------------------------



 
[capitalonensbffourthamen096.jpg]
Schedule 2.01 Lenders Lender Commitment (USD) Capital One, National Association
$75,000,000 UBS Bank USA $25,000,000 Aggregate Maximum Commitment $100,000,000



--------------------------------------------------------------------------------



 